Exhibit 10.36

Execution Version

PW EAGLE, INC.,

AND

USPOLY COMPANY, LLC

AS CO-BORROWERS

FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated: April 27, 2006

BANK OF AMERICA, N.A.,

Individually and as Agent for any Lender which is

or becomes a Party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    CREDIT FACILITY    1 1.1      Loans.    1 1.2     
Letters of Credit; LC Guaranties    4 SECTION 2.    INTEREST, FEES AND CHARGES
   5 2.1      Interest.    5 2.2      Computation of Interest and Fees    5
2.3      Fee Letter    6 2.4      Letter of Credit Fees and LC Guaranty Fees   
6 2.5      Unused Line Fee    6 2.6      Prepayment Fee    6 2.7      Audit Fees
   7 2.8      Reimbursement of Expenses    7 2.9      Bank Charges    8 2.10   
Collateral Protection Expenses; Appraisals    8 2.11    Payment of Charges    8
2.12    No Deductions    8 2.13    Increase of Aggregate Revolving Loan
Commitments.    9 SECTION 3.    LOAN ADMINISTRATION    10 3.1      Manner of
Borrowing Revolving Credit Loans/LIBOR Option    10 3.2      Payments    13
3.3      Mandatory and Optional Prepayments.    14 3.4      Application of
Payments and Collections.    15 3.5      All Loans to Constitute One Obligation
   16 3.6      Loan Account    16 3.7      Statements of Account    16 3.8     
Increased Costs    16 3.9      Basis for Determining Interest Rate Inadequate   
17 3.10    Sharing of Payments, Etc    18 SECTION 4.    TERM AND TERMINATION   
18 4.1      Term of Agreement    18 4.2      Termination.    18 SECTION 5.   
SECURITY INTERESTS    19 5.1      Security Interest in Collateral    19 5.2     
Other Collateral.    20 5.3      Lien Perfection; Further Assurances    21 5.4  
   Lien on Realty    21 SECTION 6.    COLLATERAL ADMINISTRATION    22 6.1     
General.    22

 

i



--------------------------------------------------------------------------------

6.2    Administration of Accounts.    23 6.3    Administration of Inventory   
24 6.4    Administration of Equipment.    24 6.5    Payment of Charges    25
SECTION 7.    REPRESENTATIONS AND WARRANTIES    25 7.1    General
Representations and Warranties    25 7.2    Continuous Nature of Representations
and Warranties    32 7.3    Survival of Representations and Warranties    32
SECTION 8.    COVENANTS AND CONTINUING AGREEMENTS    32 8.1    Affirmative
Covenants    32 8.2    Negative Covenants    35 8.3    Specific Financial
Covenants    39 SECTION 9.    CONDITIONS PRECEDENT    39 9.1    Documentation   
40 9.2    No Default    40 9.3    Other Conditions    40 9.4    No Litigation   
40 9.5    Material Adverse Effect    40 9.6    Availability    40 9.7    Closing
Fees    40 9.8    Environmental Matters    40 SECTION 10.    EVENTS OF DEFAULT;
RIGHTS AND REMEDIES ON DEFAULT    40 10.1      Events of Default    40 10.2     
Acceleration of the Obligations    43 10.3      Other Remedies    43 10.4     
Set Off and Sharing of Payments    44 10.5      Remedies Cumulative; No Waiver
   45 SECTION 11.    AGENT    46 11.1      Authorization and Action    46 11.2  
   Agent’s Reliance, Etc    46 11.3      Bank of America and Affiliates    47
11.4      Lender Credit Decision    47 11.5      Indemnification    47 11.6     
Rights and Remedies to be Exercised by Agent Only    48 11.7      Agency
Provisions Relating to Collateral    48 11.8      Agent’s Right to Purchase
Commitments    49 11.9      Right of Sale, Assignment, Participations    49
11.10    Amendment    51 11.11    Resignation of Agent; Appointment of Successor
   51 11.12    Audit and Examination Reports; Disclaimer by Lenders    52
SECTION 12.    MISCELLANEOUS    52

 

ii



--------------------------------------------------------------------------------

12.1      Power of Attorney    52 12.2      Indemnity    53 12.3      Sale of
Interest    54 12.4      Severability    54 12.5      Successors and Assigns   
54 12.6      Cumulative Effect; Conflict of Terms    54 12.7      Execution in
Counterparts    54 12.8      Notice    54 12.9      Consent    55 12.10   
Credit Inquiries    56 12.11    Time of Essence    56 12.12    Entire Agreement
   56 12.13    Interpretation    56 12.14    Confidentiality    56 12.15   
GOVERNING LAW; CONSENT TO FORUM    56 12.16    WAIVERS BY CO-BORROWERS    57
12.17    Advertisement    58 12.18    No Novation    58 12.19    Joint and
Several Liability and Reimbursement    58 12.20    Defaulting Lender.    59

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of this
27th day of April, 2006, by and among BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), with an office at One South Wacker Drive, Suite
3400, Chicago, Illinois 60606, individually as a Lender and as Agent (“Agent”)
for itself and any other financial institution which is or becomes a party
hereto (each such financial institution, including Bank of America, is referred
to hereinafter individually as a “Lender” and collectively as “Lenders”),
LENDERS, PW EAGLE, INC., a Minnesota corporation with its chief executive office
and principal place of business at 1550 Valley River Drive, Eugene, Oregon 97401
(“Borrower”) and USPOLY COMPANY, LLC, a Minnesota limited liability company with
its chief executive office and principal place of business at 7901 North
Kickapoo Street, Shawnee, Oklahoma 74804 (“USPoly”). Borrower and USPoly are
sometimes hereinafter referred to collectively as “Co-Borrowers” and
individually as “Co-Borrower”. Capitalized terms used in this Agreement have the
meanings assigned to them in Appendix A, General Definitions. Accounting terms
not otherwise specifically defined herein shall be construed in accordance with
GAAP consistently applied.

RECITALS

A. Borrower, Agent’s predecessor-in-interest, Fleet Capital Corporation, and
certain Lenders, entered into a certain Fourth Amended and Restated Loan and
Security Agreement dated as of October 25, 2004 (said Fourth Amended and
Restated Loan and Security Agreement, as amended from time to time, is
hereinafter referred to as the “Original Loan Agreement”);

B. Co-Borrowers, Agent and Lenders wish to amend and restate the Original Loan
Agreement pursuant to the terms hereof; and

C. Accordingly, in consideration of the mutual agreements contained herein, and
subject to the terms and conditions hereof, the parties hereto agree as follows:

SECTION 1. CREDIT FACILITY

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders,
severally and not jointly, agree to make a Total Credit Facility available upon
Co-Borrowers’ request therefor, as follows:

1.1 Loans.

1.1.1 Revolving Credit Loans. Each Lender agrees, severally and not jointly, for
so long as no Default or Event of Default exists, to make Revolving Credit Loans
to Co-Borrowers from time to time during the period from the date hereof to but
not including the last day of the Term, as requested by Borrower, on its own
behalf and on behalf of each other Co-Borrower, in the manner set forth in
subsection 3.1.1 hereof, up to a maximum principal amount at any time
outstanding equal to the lesser of (i) such Lender’s Revolving Loan Commitment
minus the product of such Lender’s Revolving Loan Percentage and the LC Amount
minus the product of such Lender’s Revolving Loan Percentage and reserves, if
any and (ii) the product of



--------------------------------------------------------------------------------

such Lender’s Revolving Loan Percentage and an amount equal to the Borrowing
Base at such time minus the LC Amount minus reserves, if any. Agent shall have
the right to establish reserves in such amounts, and with respect to such
matters, as Agent shall deem necessary or appropriate in its sole judgment, or
as it may from time to time be directed to do so by Majority Lenders, against
the amount of Revolving Credit Loans which Borrower may otherwise request under
this subsection 1.1.1, including, without limitation, with respect to (i) price
adjustments, damages, unearned discounts, returned products or other matters for
which credit memoranda are issued in the ordinary course of Co-Borrowers’
business; (ii) potential dilution related to Accounts; (iii) shrinkage, spoilage
and obsolescence of Co-Borrowers’ Inventory; (iv) slow moving Inventory;
(v) other sums chargeable against Co-Borrowers’ Loan Account as Revolving Credit
Loans under any section of this Agreement; (vi) amounts owing by any Co-Borrower
to any Person to the extent secured by a Lien on, or trust over, any Property of
a Co-Borrower (other than Permitted Liens); (vii) amounts owing by Co-Borrowers
in connection with Product Obligations; and (viii) such other specific events,
conditions or contingencies as to which Agent, in its sole judgment or at the
direction of Majority Lenders, determines reserves should be established from
time to time hereunder. The Revolving Credit Loans shall be repayable in
accordance with the terms of the Revolving Notes and shall be secured by all of
the Collateral.

1.1.2 Overadvances. Insofar as Borrower may request, on its own behalf and on
behalf of each other Co-Borrower and Agent or Majority Lenders (as provided
below), may be willing in their sole and absolute discretion to make Revolving
Credit Loans to Co-Borrowers at a time when the unpaid balance of Revolving
Credit Loans plus the sum of the LC Amount plus the amount of LC Obligations
that have not been reimbursed by Co-Borrowers or funded with a Revolving Credit
Loan, plus reserves, exceeds, or would exceed with the making of any such
Revolving Credit Loan, the Borrowing Base (and such Loan or Loans being herein
referred to individually as an “Overadvance” and collectively, as
“Overadvances”), Agent shall enter such Overadvances as debits in the Loan
Account. All Overadvances shall be repaid on demand, shall be secured by the
Collateral and shall bear interest as provided in this Agreement for Revolving
Credit Loans generally. Any Overadvance made pursuant to the terms hereof shall
be made by all Lenders ratably in accordance with their respective Revolving
Loan Percentages. Overadvances in the aggregate amount of One Million Dollars
($1,000,000) or less may, unless a Default or Event of Default (other than an
Event of Default resulting from the applicable Overadvance) has occurred and is
continuing, be made in the sole and absolute discretion of Agent. Overadvances
in an aggregate amount of more than One Million Dollars ($1,000,000) but less
than Three Million Dollars ($3,000,000) may, unless a Default or an Event of
Default (other than an Event of Default resulting from the Overadvance) has
occurred and is continuing, be made in the sole and absolute discretion of the
Majority Lenders. Overadvances in an aggregate amount of Three Million Dollars
($3,000,000) or more and Overadvances to be made after the occurrence and during
the continuation of a Default or an Event of Default shall require the consent
of all Lenders. The foregoing notwithstanding, in no event, unless otherwise
consented to by all Lenders, (w) shall any Overadvances be outstanding for more
than ninety (90) consecutive days, (x) after all outstanding Overadvances have
been repaid, shall Agent or Lenders make any additional Overadvances unless
sixty (60) days or more have expired since the last date on which any
Overadvances were outstanding, (y) shall Overadvances be outstanding on more
than ninety (90) days within any one hundred eighty day (180) period or
(z) shall Agent make Revolving Credit Loans on behalf of Lenders under this
subsection 1.1.2 to the extent such Revolving Credit Loans would cause a
Lender’s share of the Revolving Credit Loans to exceed such Lender’s Revolving
Loan Commitment minus such Lender’s Revolving Loan Percentage of the LC Amount.

 

2



--------------------------------------------------------------------------------

1.1.3 Use of Proceeds. The Revolving Credit Loans shall be used solely for
(i) Co-Borrowers’ general operating capital needs in a manner consistent with
the provisions of this Agreement and all applicable laws and (ii) other purposes
permitted under this Agreement.

1.1.4 Swingline Loans.

(a) In order to reduce the frequency of transfers of funds from Lenders to Agent
for making Revolving Credit Loans and for so long as no Default or Event of
Default exists, Agent shall be permitted (but not required) to make Revolving
Credit Loans to Co-Borrowers upon request by Borrower, on its own behalf and on
behalf of each other Co-Borrower (such Revolving Credit Loans to be designated
as “Swingline Loans”), provided that the aggregate amount of Swingline Loans
outstanding at any time will not (i) exceed Five Million Dollars ($5,000,000);
(ii) when added to the principal amount of Agent’s other Revolving Credit Loans
then outstanding plus Agent’s Revolving Loan Percentage of the LC Amount, exceed
Agent’s Revolving Credit Commitment; or (iii) when added to the principal amount
of all other Revolving Credit Loans then outstanding plus the LC Amount, exceed
the Borrowing Base. Within the foregoing limits, Co-Borrowers may borrow, repay
and reborrow Swingline Loans. All Swingline Loans shall be treated as Revolving
Credit Loans for purposes of this Agreement, except that (a) all Swingline Loans
shall be included within the Base Rate Revolving Portion and (b) notwithstanding
anything herein to the contrary (other than as set forth in the next succeeding
sentence), all principal and interest paid with respect to Swingline Loans shall
be for the sole account of Agent in its capacity as the lender of Swingline
Loans. Notwithstanding the foregoing, not more than 2 Business Days after
(1) Lenders receive notice from Agent that a Swingline Loan has been advanced in
respect of a drawing under a Letter of Credit or LC Guaranty or (2) in any other
circumstance, demand is made by Agent during the continuance of an Event of
Default, each Lender shall irrevocably and unconditionally purchase and receive
from Agent, without recourse or warranty from Agent, an undivided interest and
participation in each Swingline Loan to the extent of such Lender’s Revolving
Loan Percentage thereof (and to the extent such Swingline Loan has not been
refinanced with Revolving Loans pursuant to subsection 1.1.4(b)), by paying to
Agent, in same day funds, an amount equal to such Lender’s Revolving Loan
Percentage of such Swingline Loan.

(b) As frequently as determined by Agent, but not less frequently than one day
per each week (which day shall be a Business Day), Agent shall notify each
Lender of the aggregate amount of Swingline Loans outstanding as of the end of
the previous day and the amount of Revolving Loans required to be made by each
Lender to refinance such outstanding Swingline Loans (which shall be in the
amount of each Lender’s Revolving Loan Percentage of such outstanding Swingline
Loans). Upon its receipt of a request from Agent under the first sentence of
this subsection 1.1.4(b), each Lender (including Bank of America) shall make a
Revolving Loan (which shall not be made as a Swingline Loan) in an amount equal
to its Revolving Loan Percentage of the aggregate principal amount of Swingline
Loans to be refinanced, and make the proceeds

 

3



--------------------------------------------------------------------------------

of such Revolving Loans available to Agent, in immediately available funds, at
the main office of Agent not later than 12:00 noon (Chicago time) on the date
such notice was received. Notwithstanding anything to the contrary, a Lender
shall not be obligated to make any Revolving Loan or purchase any participation
in any Swingline Loan under this Section unless (A) Agent believed in good faith
that all conditions to making the subject Revolving Loan were satisfied at the
time the related Swingline Loan was made, or (B) such Lender has actual
knowledge, by receipt of the statements furnished to it pursuant to
Section 8.1.3 or otherwise, that any such condition had not been satisfied and
failed to notify Agent in a writing received by Agent prior to the time it made
such Swingline Loan that Agent was not authorized to make a Swingline Loan until
such condition has been satisfied. The proceeds of Revolving Loans made pursuant
to the preceding sentence shall be delivered to Agent (and not to any
Co-Borrower) and applied to the outstanding Swingline Loans.

1.1.5 Agent Loans. Upon the occurrence and during the continuance of an Event of
Default, Agent, in its sole discretion, may make Revolving Credit Loans on
behalf of Lenders, in an aggregate amount not to exceed Two Million Dollars
($2,000,000), if Agent, in its reasonable business judgment, deems that such
Revolving Credit Loans are necessary or desirable (i) to protect all or any
portion of the Collateral, (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations, or (iii) to pay any
other amount chargeable to Co-Borrowers pursuant to this Agreement, including
without limitation costs, fees and expenses as described in Sections 2.8 and 2.9
that have not been reimbursed by Co-Borrowers or Lenders (hereinafter, “Agent
Loans”); provided, that in no event shall (a) the principal amount of Agent
Loans cause the Revolving Credit Loans to exceed the aggregate Revolving Loan
Commitments and (b) Majority Lenders may at any time revoke Agent’s
authorization to make Agent Loans. Any such revocation must be in writing and
shall become effective prospectively upon Agent’s receipt thereof. Each Lender
shall be obligated to advance its Revolving Loan Percentage of each Agent Loan
in the manner provided in subsection 3.1.3 hereof. If Agent Loans are made
pursuant to the preceding sentence, then (a) the Borrowing Base shall be deemed
increased by the amount of such permitted Agent Loans, but only for so long as
Agent allows such Agent Loans to be outstanding, and (b) all Lenders that have
committed to make Revolving Credit Loans shall be bound to make, or permit to
remain outstanding, such Agent Loans based upon their Revolving Loan Percentages
in accordance with the terms of this Agreement.

1.2 Letters of Credit; LC Guaranties. Agent agrees, for so long as no Default or
Event of Default exists and if requested by Borrower, on its own behalf and on
behalf of each other Co-Borrower, (i) to issue its, or cause to be issued by
Bank or another Affiliate of Agent, on the date requested by Borrower, on its
behalf and on behalf of each other Co-Borrower, Letters of Credit for the
account of Co-Borrowers or (ii) execute LC Guaranties by which Agent, Bank or
another Affiliate of Agent, on the date requested by Borrower, on its behalf and
on behalf of each other Co-Borrower, shall guaranty the payment or performance
by Co-Borrowers of their reimbursement obligations with respect to Letters of
Credit provided that the LC Amount shall not exceed Ten Million Dollars
($10,000,000) at any time. No Letter of Credit or LC Guaranty may have an
expiration date after the last day of the Term. Each Letter of Credit shall be
payable on sight draft only. Notwithstanding anything to the contrary contained
herein, Co-Borrowers, Agent and Lenders hereby agree that all LC Obligations and
all obligations of Co-

 

4



--------------------------------------------------------------------------------

Borrowers relating thereto shall be satisfied by the prompt issuance of one or
more Revolving Credit Loans that are Base Rate Portions, which Co-Borrowers
hereby acknowledge are requested and Lenders hereby agree to fund. In the event
that any Lender does not promptly make its portion of such Revolving Credit
Loans, for any reason, to satisfy its ratable portion of all then existing LC
Obligations, such Lender hereby agrees to pay to Agent, on demand, an amount
equal to such LC Obligations multiplied In such Lender’s Revolving Loan
Percentage, and until so paid, such amount shall be secured by the Collateral
and shall bear interest and be payable at the same rate and in the same manner
as Base Rate Portions. Immediately upon the issuance of a Letter of Credit or an
LC Guaranty under this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation therein equal to
the relevant LC Obligations multiplied by such Lender’s Revolving Loan
Percentage.

SECTION 2. INTEREST, FEES AND CHARGES

2.1 Interest.

2.1.1 Rates of Interest. Interest shall accrue on the principal amount of the
Base Rate Portions outstanding at the end of each day at a fluctuating rate per
annum equal to the Applicable Margin then in effect plus the Base Rate. Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs. If Borrower, on its own behalf and
on behalf of each other Co-Borrower, exercises its LIBOR Option as provided in
Section 3.1, interest shall accrue on the principal amount of the LIBOR Portions
outstanding at the end of each day at a rate per annum equal to the Applicable
Margin then in effect plus the LIBOR applicable to each LIBOR Portion for the
corresponding Interest Period.

2.1.2 Default Rate of Interest. At the option of Agent or the Majority Lenders,
upon and after the occurrence of an Event of Default, and during the
continuation thereof, the principal amount of all Loans shall bear interest at a
rate per annum equal to 2.0% plus the interest rate otherwise applicable thereto
(the “Default Rate”).

2.1.3 Maximum Interest. In no event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under the Notes and charged or collected
pursuant to the terms of this Agreement or pursuant to the Notes exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. If any provisions of
this Agreement or the Notes are in contravention of any such law, such
provisions shall be deemed amended to conform thereto (the “Maximum Rate”). If
at any time, the amount of interest paid hereunder is limited by the Maximum
Rate, and the amount at which interest accrues hereunder is subsequently below
the Maximum Rate, the rate at which interest accrues hereunder shall remain at
the Maximum Rate, until such time as the aggregate interest paid hereunder
equals the amount of interest that would have been paid had the Maximum Rate not
applied.

2.2 Computation of Interest and Fees. Interest, Letter of Credit and LC Guaranty
fees and Unused Line Fees hereunder shall be calculated daily and shall be
computed on the actual

 

5



--------------------------------------------------------------------------------

number of days elapsed over a year of 360 days. Fee Letter. Co-Borrower shall
pay to Agent certain fees and other amounts in accordance with the terms of the
fee letter between Co-Borrower and Agent (the “Fee Letter”).

2.3 Letter of Credit Fees and LC Guaranty Fees. Co-Borrowers shall pay to Agent:
for standby Letters of Credit and LC Guaranties of standby Letters of Credit,
for the ratable benefit of Lenders a per annum fee, payable monthly in arrears,
equal to the Applicable Margin then in effect of the daily average aggregate
undrawn available amount of such Letters of Credit and LC Guaranties of such
standby Letters of Credit outstanding during the applicable month, plus all
normal and customary charges associated with the issuance, processing and
administration thereof, which fees and charges shall be deemed fully earned upon
issuance of each such Letter of Credit or LC Guaranty of such standby Letters of
Credit or as advised by Agent or Bank. Such amounts shall be due and payable
monthly in arrears on the first Business Day of each month following the
issuance of such standby Letter of Credit or LC Guaranty of such standby Letter
of Credit or as advised by Agent or Bank and shall not be subject to rebate or
proration upon the termination of this Agreement for any reason; for documentary
Letters of Credit and LC Guaranties of documentary Letters of Credit, for the
ratable benefit of Lenders, a per annum fee, payable monthly in arrears, equal
to the Applicable Margin then in effect of the undrawn available amount of each
such documentary Letter of Credit or LC Guaranties of such documentary Letters
of Credit outstanding during the applicable month plus all normal and customary
charges associated with the issuance, processing and administration of each such
documentary Letter of Credit or LC Guaranty of such documentary Letters of
Credit (which fees and charges shall be fully earned upon issuance, renewal or
extension (as the case may be) of each such documentary Letter of Credit or LC
Guaranty of such documentary Letters of Credit or as otherwise advised by Agent
or Bank. Such amounts shall be due and payable monthly in arrears on the first
Business Day of each month following the issuance of such documentary Letter of
Credit or LC Guaranty of such documentary Letter of Credit or as otherwise
advised by Agent or Bank, and shall not be subject to rebate or proration upon
the termination of this Agreement for any reason; and, with respect to all
Letters of Credit and LC Guaranties, for the account of Agent only, a per annum
fronting fee equal to 0.125% of the aggregate average daily undrawn available
amount of such Letters of Credit or LC Guaranties outstanding during the
applicable month, which fronting fees shall be payable monthly in arrears on the
first Business Day of each month and shall not be subject to rebate or proration
upon the termination of this Agreement for any reason.

2.4 Unused Line Fee. Co-Borrowers shall pay to Agent, for the ratable benefit of
Lenders, a fee (the “Unused Line Fee”) equal to the Applicable Margin per annum
multiplied by the average daily amount by which the Revolving Credit Maximum
Amount exceeds the sum of (i) the outstanding principal balance of the Revolving
Credit Loans plus (ii) the LC Amount; provided, that for purposes of allocating
the Unused Line Fee among Lenders, outstanding Swingline Loans shall not be
included as part of the outstanding balance of the Loans for purposes of
calculating such fees owed to Lenders other than Agent. The Unused Line Fee
shall be payable monthly in arrears on the first day of each month hereafter.
Prepayment Fee. At the effective date of termination of this Agreement for any
reason other than a Change in Control, Co-Borrowers shall pay to Agent, for the
ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and other charges owing under the terms of this

 

6



--------------------------------------------------------------------------------

Agreement and any of the other Loan Documents) and any amounts owing pursuant to
subsection 3.2.5, as liquidated damages for the loss of the bargain and not as a
penalty, an amount equal to one-half of one percent ( 1/2%) of the Total Credit
Facility if termination occurs during the period from the Closing Date to
October 26, 2007, one-quarter of one percent ( 1/4%) of the Total Credit
Facility if termination occurs during the period from October 27, 2007 through
October 26, 2008 or one-eighth of one percent (0.125%) if termination occurs
after October 26, 2008 but prior to April 26, 2011. If termination occurs on
April 26, 2011, no termination charge shall be payable

2.5 Audit Fees. Co-Borrowers shall pay to Agent audit fees in accordance with
Agent’s current schedule of fees in effect from time to time in connection with
audits of the books and records and Properties of Borrower and its Subsidiaries
and such other matters as Agent shall deem appropriate in its sole judgment,
plus all reasonable out-of-pocket expenses incurred by Agent in connection with
such audits, whether such audits are conducted by employees of Agent or by third
parties hired by Agent. Such audit fees and out-of-pocket expenses shall be
payable on the first day of the month following the date of issuance by Agent of
a request for payment thereof to Co-Borrowers. Agent may, in its discretion,
provide for the payment of such amounts by making appropriate Revolving Credit
Loans to Co-Borrowers and charging Co-Borrowers’ Loan Account therefor. The
foregoing notwithstanding, Co-Borrowers shall not be required to reimburse Agent
for the costs of more than one (1) audit within any calendar year unless an
Event of Default has occurred and is continuing. Reimbursement of Expenses. If,
at any time or times regardless of whether or not an Event of Default then
exists, (i) Agent incurs legal or accounting expenses or any other costs or
out-of-pocket expenses in connection with (1) the negotiation and preparation of
this Agreement or any of the other Loan Documents, any amendment of or
modification of this Agreement or any of the other Loan Documents, or any
syndication or attempted syndication of the Obligations (including, without
limitation, printing and distribution of materials to prospective Lenders and
all costs associated with bank meetings, but excluding any closing fees paid to
Lenders in connection therewith) or (2) the administration of this Agreement or
any of the other Loan Documents and the transactions contemplated hereby and
thereby; or (ii) Agent or any Lender incurs legal or accounting expenses or any
other costs or out-of-pocket expenses in connection with (1) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by Agent, any
Lender, any Co-Borrower or any other Person) relating to the Collateral, this
Agreement or any of the other Loan Documents or any Co-Borrowers’, any of their
Subsidiaries’ or any Guarantor’s affairs; (2) any attempt to enforce any rights
of Agent or any Lender against any Co-Borrower or any other Person which may be
obligated to Agent or any Lender by virtue of this Agreement or any of the other
Loan Documents, including, without limitation, the Account Debtors; or (3) any
attempt to inspect, verify, protect, preserve, restore, collect, sell, liquidate
or otherwise dispose of or realize upon the Collateral; then all such legal and
accounting expenses, other costs and out of pocket expenses of Agent or any
Lender, as applicable, shall be charged to Co-Borrowers; provided that
Co-Borrowers shall not be responsible for such costs and out-of-pocket expenses
to the extent incurred because of the gross negligence or willful misconduct of
Agent or any Lender. All amounts chargeable to Co-Borrowers under this
Section 2.8 shall be Obligations secured by all of the Collateral, shall be
payable on demand to Agent or such Lender, as the case may be, and shall bear
interest from the date such demand is made until paid in full at the rate
applicable to Base Rate Revolving Portions from time to time. Co-Borrowers shall
also reimburse Agent for expenses incurred by Agent in its administration of the
Collateral to the

 

7



--------------------------------------------------------------------------------

extent and in the manner provided in Sections 2.9 and 2.10 hereof. The foregoing
notwithstanding, Co-Borrowers shall not be required to reimburse Agent or any
Lender for any costs or expenses incurred in any action where there is entered a
final non-appealable court order pursuant to which Agent or Lenders are not the
prevailing party (as determined by said order).

2.6 Bank Charges. Co-Borrowers shall pay to Agent, on demand, any and all fees,
costs or expenses which Agent or any Lender pays to a bank or other similar
institution arising out of or in connection with (i) the forwarding to any
Co-Borrower or any other Person on behalf of any Co-Borrower, by Agent or any
Lender, of proceeds of Loans made to Co-Borrowers pursuant to this Agreement and
(ii) the depositing for collection by Agent or any Lender of any check or item
of payment received or delivered to Agent or any Lender on account of the
Obligations.

2.7 Collateral Protection Expenses; Appraisals. All out-of-pocket expenses
incurred in protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral, and any and all excise, property, sales, and use
taxes imposed by any state, federal, or local authority on any of the Collateral
or in respect of the sale thereof shall be borne and paid by Co-Borrowers. If
Co-Borrowers fail to promptly pay any portion thereof when due, Agent may, at
its option, but shall not be required to, pay the same and charge Co-Borrowers
therefor. Additionally, from time to time, Agent may, at Co-Borrowers’ expense,
obtain appraisals from appraisers (who may be personnel of Agent), stating the
then current fair market value of all or any portion of the real estate or
personal Property of Borrower or any of its Subsidiaries, including without
limitation the Inventory of Borrower and its Subsidiaries; provided that unless
an Event of Default has occurred and is continuing, Agent shall not be permitted
to obtain at Co-Borrowers’ expense more than one such appraisal per calendar
year with respect to Borrower’s and its Subsidiaries’ Inventory or more than one
such appraisal per calendar year with respect to Borrower’s and its
Subsidiaries’ Equipment and real Property.

2.8 Payment of Charges. All amounts chargeable to Co-Borrowers under this
Agreement shall be Obligations secured by all of the Collateral, shall be,
unless specifically otherwise provided, payable on demand and shall bear
interest from the date demand was made or such amount is due, as applicable,
until paid in full at the rate applicable to Base Rate Portions from time to
time.

2.9 No Deductions. Any and all payments or reimbursements made hereunder shall
be made free and clear of and without deduction for any and all taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto; excluding, however, the following: taxes imposed on the income of Agent
or any Lender or franchise taxes by the jurisdiction under the laws of which
Agent or any Lender is organized or doing business or any political subdivision
thereof and taxes imposed on its income by the jurisdiction of Agent’s or such
Lender’s applicable lending office or any political subdivision thereof or
franchise taxes (all such taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto excluding such taxes
imposed on net income and franchise taxes, herein “Tax Liabilities”). If
Co-Borrowers shall be required by law to deduct any such Tax Liabilities from or
in respect of any sum payable hereunder to Agent or any Lender, then the sum
payable hereunder shall be increased as may be necessary so that, after all
required deductions are made, Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made.

 

8



--------------------------------------------------------------------------------

2.10 Increase of Aggregate Revolving Loan Commitments.

(i) At any time, Borrower may request (in consultation with Agent) that the
aggregate Revolving Loan Commitments be increased by an aggregate amount of up
to $25,000,000 without the prior written consent of the Majority Lenders,
provided that the aggregate Revolving Loan Commitments shall at no time exceed
$125,000,000. Such request shall be made in a written notice given to Agent and
Lenders by Borrower not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Commitment Increase
Notice”) shall specify the amount of the proposed increase in the aggregate
Revolving Loan Commitments and the proposed effective date of such increase. No
Lender shall have any obligation to increase its Revolving Loan Commitment
pursuant to a Commitment Increase Notice.

(ii) Not later than three (3) Business Days prior to the proposed effective
date, Borrower may notify Agent of any financial institution that shall have
agreed to become a “Lender” party hereto (a “Proposed New Lender”) in connection
with the Commitment Increase Notice. Any Proposed New Lender shall be subject to
the consent of Agent (which consent shall not be unreasonably withheld). Agent
shall notify Borrower and Lenders on or before the Business Day immediately
prior to the proposed effective date of the amount of each Lender’s and Proposed
New Lender’s Revolving Loan Commitment (the “Effective Commitment Amount”) and
the amount of the aggregate Revolving Loan Commitments, which amount shall be
effective on the following Business Day.

(iii) Any increase in the aggregate Revolving Loan Commitments shall be subject
to the following conditions: (a) as of the date of the Commitment Increase
Notice and as of the proposed effective date of the increase in the aggregate
Revolving Loan Commitments, all representations and warranties set forth in
Section 7 hereof shall be true and correct as though made on such date (unless
any such representation and warranty is made as of a specific date, in which
case, such representation and warranty shall be true and correct as of such
date) and no Default or Event of Default shall have occurred and then be
continuing, (b) Borrower, Agent and each Proposed New Lender or Lender that
shall have agreed to provide a “Revolving Loan Commitment” in support of such
increase in the aggregate Revolving Loan Commitments shall have executed and
delivered a Commitment Agreement and Acceptance in a form reasonably acceptable
to Agent and (c) Borrower and any Proposed New Lender shall otherwise have
executed and delivered such other instruments, documents and agreements as Agent
shall have reasonably requested in connection with such increase. Upon
satisfaction of the conditions precedent to any increase in the aggregate
Revolving Loan Commitments, Agent shall promptly advise Borrower and each Lender
of the effective date of such increase. Upon the effective date of any increase
in the aggregate Revolving Loan Commitments that is provided by a Proposed New
Lender, such Proposed New Lender shall be a party to this Agreement as a Lender
and shall have the rights and obligations of a Lender hereunder. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to increase its Revolving Loan Commitment hereunder at
any time.

 

9



--------------------------------------------------------------------------------

(iv) Upon the execution and delivery of such Commitment Agreement and
Acceptance, Agent shall reallocate any outstanding Loans and LC Amounts ratably
among Lenders after giving effect to each such increase in the aggregate
Revolving Loan Commitments; provided that Co-Borrowers hereby agree to
compensate each Lender for all losses, expenses and liabilities incurred by such
Lender in connection with the sale and assignment of any LIBOR Portions on the
terms and in the manner set forth in subsection 3.2.5.

SECTION 3. LOAN ADMINISTRATION

3.1 Manner of Borrowing Revolving Credit Loans/LIBOR Option, Borrowings under
the credit facility established pursuant to Section 1 hereof shall be as
follows:

3.1.1 Loan Requests; Revolving Credit Loans. A request for a Revolving Credit
Loan shall be made, or shall be deemed to be made, in the following manner:
(a) Borrower, on its own behalf and on behalf of each other Co-Borrower, may
give Agent notice of its intention to borrow, in which notice Borrower shall
specify the amount of the proposed borrowing of a Revolving Credit Loan and the
proposed borrowing date, which shall be a Business Day, no later than 11:00 a.m.
(Chicago, Illinois time) on the proposed borrowing date (or in accordance with
subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in the case of a request for a
LIBOR Revolving Portion) provided, however, that no such request may be made at
a time when there exists a Default or an Event of Default; and (b) the becoming
due of any amount required to be paid under this Agreement, or the Notes,
whether as interest or for any other Obligation, shall be deemed irrevocably to
be a request for a Revolving Credit Loan on the due date in the amount required
to pay such interest or other Obligation.

3.1.2 Disbursement. Co-Borrowers hereby irrevocably authorize Agent to disburse
the proceeds of each Loan requested, or deemed to be requested, pursuant to
subsection 3.1.1(a) as follows: (i) the proceeds of each Revolving Credit Loan
requested under subsection 3.1.1(a) shall be disbursed by Agent in lawful money
of the United States of America in immediately available funds, in the case of
the initial borrowing, in accordance with the terms of the written disbursement
letter from Borrower, and in the case of each subsequent borrowing, by wire
transfer to such bank account as may be agreed upon by Borrower and Agent from
time to time or elsewhere if pursuant to a written direction from Borrower; and
(ii) the proceeds of each Revolving Credit Loan deemed requested under
subsection 3.1.1(b) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. If at any time any Loan is funded by
Agent or Lenders in excess of the amount requested or deemed requested by
Borrower, Co-Borrowers agree to repay the excess to Agent immediately upon the
earlier to occur of (a) a Co-Borrower’s discovery of the error and (b) notice
thereof to Co-Borrowers from Agent or any Lender.

3.1.3 Payment by Lenders. Agent shall give to each Lender prompt written notice
by facsimile of the receipt by Agent from Borrower of any request for a
Revolving Credit Loan. Each such notice shall specify the requested date and
amount of such Revolving Credit

 

10



--------------------------------------------------------------------------------

Loan, whether such Revolving Credit Loan shall be subject to the LIBOR Option,
and the amount of each Lender’s advance thereunder (in accordance with its
applicable Revolving Loan Percentage). Each Lender shall, not later than 12:00
p.m. (Chicago time) on such requested date, wire to a bank designated by Agent
the amount of that Lender’s Revolving Loan Percentage of the requested Revolving
Credit Loan. The failure of any Lender to make the Revolving Credit Loans to be
made by it shall not release any other Lender of its obligations hereunder to
make its Revolving Credit Loan. Neither Agent nor any other Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Loan to be made by such other Lender. The foregoing notwithstanding, Agent, in
its sole discretion, may from its own funds make a Revolving Credit Loan on
behalf of any Lender; provided that Agent shall not make any Revolving Loan on
behalf of a Lender if Agent has received prior written notice from such Lender
that such Lender will not make such Revolving Loan. In such event, the Lender on
behalf of whom Agent made the Revolving Credit Loan shall reimburse Agent for
the amount of such Revolving Credit Loan made on its behalf, on a weekly (or
more frequent, as determined by Agent in its sole discretion) basis. On each
such settlement date, Agent will pay to each Lender the net amount owing to such
Lender in connection with such settlement, including without limitation amounts
relating to Loans, fees, interest and other amounts payable hereunder. The
entire amount of interest attributable to such Revolving Credit Loan for the
period from the date on which such Revolving Credit Loan was made by Agent on
such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid to
Agent for its own account.

3.1.4 Authorization. Co-Borrowers hereby irrevocably authorize Agent, in Agent’s
sole discretion, to advance to Co-Borrowers, and to charge to Co-Borrowers’ Loan
Account hereunder as a Revolving Credit Loan (which shall be a Base Rate
Revolving Portion), a sum sufficient to pay all interest accrued on the
Obligations during the immediately preceding month and to pay all fees, costs
and expenses and other Obligations at any time owed by Co-Borrowers to Agent or
any Lender hereunder on the due date therefore.

3.1.5 Letter of Credit and LC Guaranty Requests. A request for a Letter of
Credit or LC Guaranty shall be made in the following manner: Borrower, on its
own behalf and on behalf of each other Co-Borrower, may give Agent and Bank a
written notice of its request for the issuance of a Letter of Credit or LC
Guaranty, not later than 11:00 a.m. (Chicago, Illinois time), one Business Day
before the proposed issuance date thereof, in which notice Borrower shall
specify the proposed issuance date and format and wording for the Letter of
Credit being requested (which shall be satisfactory to Agent and the Person
being asked to issue such Letter of Credit); provided, that no such request may
be made at a time when there exists a Default or Event of Default. Such request
shall be accompanied by an executed application and reimbursement agreement in
form and substance satisfactory to Agent and the Person being asked to issue the
Letter of Credit or LC Guaranty, as well as any required resolutions.

3.1.6 Method of Making Requests. As an accommodation to Co-Borrowers, unless a
Default or an Event of Default is then in existence, (i) Agent shall permit
telephonic or electronic requests for Revolving Credit Loans to Agent,
(ii) Agent and Bank may, in their discretion, permit electronic transmittal of
requests for Letters of Credit or LC Guaranties to them, and (iii) Agent may, in
Agent’s discretion, permit electronic transmittal of instructions,
authorizations, agreements or reports to Agent. Unless Borrower specifically
directs Agent or Bank in writing not to accept or act upon telephonic or
electronic communications from any Co-

 

11



--------------------------------------------------------------------------------

Borrower, neither Agent nor Bank shall have any liability to Co-Borrowers for
any loss or damage suffered by Co-Borrowers as a result of Agent’s or Bank’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Bank by a
Co-Borrower, and neither Agent nor Bank shall have any duty to verify the origin
of any such communication or the authority of the Person sending it. Each
telephonic request for a Revolving Credit Loan, Letter of Credit or LC Guaranty
accepted by Agent and Bank, if applicable, hereunder shall be promptly followed
by a written confirmation of such request from Borrower to Agent and Bank, if
applicable.

3.1.7 LIBOR Portions. Provided that as of both the date of the LIBOR Request and
the first day of the Interest Period, no Default or Event of Default exists, in
the event Borrower desires to obtain a LIBOR Portion, Borrower on its own behalf
and on behalf of each other Co-Borrower, shall give Agent a LIBOR Request no
later than 11:00 a.m. (Chicago, Illinois time) on the third Business Day prior
to the requested borrowing date. Each LIBOR Request shall be irrevocable and
binding on Co-Borrowers. In no event shall Co-Borrowers be permitted to have
outstanding at any one time LIBOR Portions with more than four (4) different
Interest Periods.

3.1.8 Conversion of Base Rate Portions. Provided that as of both the date of the
LIBOR Request and the first day of the Interest Period, no Default or Event of
Default exists, Borrower, on its own behalf and on behalf of each other
Co-Borrower, may, on any Business Day, convert any Base Rate Portion into a
LIBOR Portion. If Borrower desires to convert a Base Rate Portion, Borrower
shall give Agent a LIBOR Request no later then 11:00 a.m. (Chicago, Illinois
time) on the third Business Day prior to the requested conversion date. After
giving effect to any conversion of Base Rate Portions to LIBOR Portions,
Co-Borrowers shall not be permitted to have outstanding at any one time LIBOR
Portions with more than four (4) different Interest Periods.

3.1.9 Continuation of LIBOR Portions. Provided that as of both the date of the
LIBOR Request and the first day of the Interest Period, no Default or Event of
Default exists, Borrower, on its own behalf and on behalf of each other
Co-Borrower, may, on any Business Day, continue any LIBOR Portions into a
subsequent Interest Period of the same or a different permitted duration. If
Borrower desires to continue a LIBOR Portion, Borrower shall give Agent a LIBOR
Request no later than 11:00 a.m. (Chicago, Illinois time) on the third Business
Day prior to the requested continuation date. After giving effect to any
continuation of LIBOR Portions, Co-Borrowers shall not be permitted to have
outstanding at any one time LIBOR Portions with more than four (4) different
Interest Periods. If Borrower shall fail to give timely notice of its election
to continue any LIBOR Portion or portion thereof as provided above, or if such
continuation shall not be permitted, such LIBOR Portion or portion thereof,
unless such LIBOR Portion shall be repaid, shall automatically be converted into
a Base Rate Portion at the end of the Interest Period then in effect with
respect to such LIBOR Portion.

3.1.10 Inability to Make LIBOR Portions. Notwithstanding any other provision
hereof, if any applicable law, treaty, regulation or directive, or any change
therein or in the interpretation or application thereof, shall make it unlawful
for any Lender (for purposes of this subsection 3.1.10, the term “Lender” shall
include the office or branch where such Lender or any

 

12



--------------------------------------------------------------------------------

corporation or bank then controlling such Lender makes or maintains any LIBOR
Portions) to make or maintain its LIBOR Portions, or if with respect to any
Interest Period, Agent is unable to determine the LIBOR relating thereto, or
adverse or unusual conditions in, or changes in applicable law relating to, the
London interbank market make it, in the reasonable judgment of Agent or any
Lender, impracticable to fund therein any of the LIBOR Portions, or make the
projected LIBOR unreflective of the actual costs of funds therefor to any
Lender, the obligation of Agent and Lenders to make or continue LIBOR Portions
or convert Base Rate Portions to LIBOR Portions hereunder shall forthwith be
suspended during the pendency of such circumstances and Borrower shall, if any
affected LIBOR Portions are then outstanding, promptly upon request from Agent,
convert such affected LIBOR Portions into Base Rate Portions.

3.2 Payments. The Obligations shall be payable as follows:

3.2.1 Principal. Principal on account of Revolving Credit Loans shall be payable
by Co-Borrowers to Agent for the ratable benefit of Lenders immediately upon the
earliest of (i) the receipt by Agent or any Co-Borrower of any proceeds of any
of the Collateral (except as otherwise provided herein), including without
limitation pursuant to subsections 3.3.1 and 6.2.4, to the extent of said
proceeds, subject to Co-Borrowers’ rights to reborrow such amounts in compliance
with subsection 1.1.1 hereof; (ii) the occurrence of an Event of Default in
consequence of which Agent or Majority Lenders elect to accelerate the maturity
and payment of the Obligations, or (iii) termination of this Agreement pursuant
to Section 4 hereof; provided, however, that, if an Overadvance shall exist at
any time, Co-Borrowers shall, on demand, repay the Overadvance. Each payment
(including principal prepayment) by Co-Borrowers on account of principal of the
Revolving Credit Loans shall be applied first to Base Rate Revolving Portions
and then to LIBOR Revolving Portions.

3.2.2 Interest.

(i) Base Rate Portion. Interest accrued on the Base Rate Portion shall be due
and payable on each of the following dates (1) the first calendar day of each
month (for the immediately preceding month), computed through the last calendar
day of the preceding month, (2) the occurrence of an Event of Default in
consequence of which Agent or Majority Lenders elect to accelerate the maturity
and payment of the Obligations or (3) termination of this Agreement pursuant to
Section 4 hereof.

(ii) LIBOR Portion. Interest accrued on each LIBOR Portion shall be due and
payable on each LIBOR Interest Payment Date and on each of the following dates
(1) the occurrence of an Event of Default in consequence of which Agent or
Majority Lenders elect to accelerate the maturity and payment of the Obligations
or (2) termination of this Agreement pursuant to Section 4 hereof

3.2.3 Costs, Fees and Charges. Costs, fees and charges payable pursuant to this
Agreement shall be payable by Co-Borrowers, as and when provided in Section 2 or
Section 3 hereof, as applicable to Agent or a Lender, as applicable, or to any
other Person designated by Agent or such Lender in writing.

 

13



--------------------------------------------------------------------------------

3.2.4 Other Obligations. The balance of the Obligations requiring the payment of
money, if any, shall be payable by Co-Borrowers to Agent for distribution to
Lenders, as appropriate, as and when provided in this Agreement, the Other
Agreements or the Security Documents, or on demand, whichever is later.

3.2.5 Prepayment of/Failure to Borrow LIBOR Portions. Co-Borrowers may prepay a
LIBOR Portion only upon three (3) Business Days’ prior written notice to Agent
(which notice shall be irrevocable). In the event of (i) the payment of any
principal of any LIBOR Portion other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto, or (iii) the failure to borrow, convert, continue or
prepay any LIBOR Portion on the date specified in any notice delivered pursuant
hereto, then, in any such event, Co-Borrowers shall compensate Lenders ratably
for the loss, cost and expense attributable to such event, as determined by
Agent in a manner consistent with its customs and practices.

3.3 Mandatory and Optional Prepayments.

3.3.1 Proceeds of Sale, Loss, Destruction or Condemnation of Collateral. Except
as provided in subsections 6.4.2 and 8.2.9, if Borrower or any of its
Subsidiaries sells any of the Collateral or if any of the Collateral is lost,
damaged or destroyed or taken by condemnation, Co-Borrowers shall, unless
otherwise agreed by Majority Lenders, pay to Agent for the ratable benefit of
Lenders as and when received by Borrower or such Subsidiary and as a mandatory
prepayment of the Loans, as herein provided, a sum equal to the cash proceeds
(including insurance payments but net of costs and taxes incurred in connection
with such sale or event) received by Borrower or such Subsidiary from such sale,
damage, loss, destruction or condemnation. The applicable prepayment shall be
applied to reduce the outstanding principal balance of the Revolving Credit
Loans. Subject to the provisions of the following sentence, the Fixed Asset
Maximum Amount shall be reduced by the Net Appraised Orderly Liquidation Value
of the particular item of Co-Borrowers’ Equipment or the Net Appraised Fair
Market Value of the particular piece of Co-Borrowers’ real Property so sold,
lost, destroyed or condemned, whether any such sale is permitted by the
provisions of this subsection 3.3.1, subsection 6.4.2 or subsection 8.2.9.
Notwithstanding the foregoing, if the proceeds of insurance (net of costs and
taxes incurred) with respect to any loss, damage or destruction of Equipment or
real Property (i) are less than $750,000, unless an Event of Default is then in
existence, Agent shall remit such proceeds to Co-Borrowers for use in replacing
or repairing the damaged Collateral or (ii) are equal to or greater than
$750,000 and Borrower, on its own behalf and on behalf of each other
Co-Borrower, has requested that Agent agree to permit Borrower or the applicable
Subsidiary to repair or replace the damaged Collateral, then such amounts shall
be provisionally applied to reduce the outstanding principal balance of the
Revolving Credit Loans (and the Fixed Asset Maximum Amount shall not be so
reduced) and, unless an Event of Default has occurred and is continuing,
thereafter remitted to Co-Borrowers for use in replacing or repairing the
damaged Collateral. If, however, Borrower or the applicable Subsidiary does not
effect such repair or replacement within 180 days from the date of such request,
the Fixed Asset Maximum Amount shall be reduced as provided above.

 

14



--------------------------------------------------------------------------------

3.3.2 Proceeds from Issuance of Additional Indebtedness or Equity. If, at any
time when an Event of Default has occurred and is continuing, any Co-Borrower
issues any additional Indebtedness (other than Indebtedness permitted by
Section 8.2.3) or issues any additional equity in a manner permitted under this
Agreement, Co-Borrowers shall pay to Agent for the ratable benefit of Lenders,
when and as received by Borrower and as a mandatory prepayment of the
Obligations, a sum equal to one hundred percent (100%) of the net cash proceeds
to Borrower of the issuance of such Indebtedness or equity, which payment shall
be due on receipt of such proceeds. Any such prepayment shall be applied to the
Loans in the manner specified in the last sentence of subsection 3.2.1 until
payment thereof in full.

3.3.3 LIBOR Portions. If the application of any payment made in accordance with
the provisions of this Section 3.3 at a time when no Event of Default has
occurred and is continuing would result in termination of a LIBOR Portion prior
to the last day of the Interest Period for such LIBOR Portion, the amount of
such prepayment shall not be applied to such LIBOR Portion, but will, at
Borrower’s option, be held by Agent in a non-interest bearing account at a
Lender or another bank satisfactory to Agent in its discretion, which account is
in the name of Agent and from which account only Agent can make any withdrawal,
in each case to be applied as such amount would otherwise have been applied
under this Section 3.3 at the earlier to occur of (i) the last day of the
relevant Interest Period or (ii) the occurrence of a Default or an Event of
Default.

3.4 Application of Payments and Collections.

3.4.1 Collections. All items of payment received by Agent by 12:00 noon,
Chicago, Illinois, time, on any Business Day shall be deemed received on that
Business Day. All items of payment received after 12:00 noon, Chicago, Illinois,
time, on any Business Day shall be deemed received on the following Business
Day. If as the result of collections of Accounts as authorized by subsection
6.2.4 hereof or otherwise, a credit balance exists in the Loan Account, such
credit balance shall not accrue interest in favor of Co-Borrower, but shall be
disbursed to Co-Borrowers or otherwise at Borrower’s direction in the manner set
forth in subsection 3.1.2, upon Borrower’s request at any time, so long as no
Default or Event of Default then exists. Agent may at its option, offset such
credit balance against any of the Obligations upon and during the continuance of
an Event of Default.

3.4.2 Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned and distributed by Agent ratably among
Lenders (according to their respective Revolving Loan Percentages). All payments
shall be remitted to Agent and all such payments not relating to principal or
interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Accounts, or, except as provided in subsection 3.3.1, other
Collateral received by Agent after the occurrence and during the continuation of
an Event of Default, shall be applied, ratably, subject to the provisions of
this Agreement, first, to pay any fees, indemnities, or expense reimbursements
(other than amounts related to Product Obligations) then due to Agent or Lenders
from Borrower; second, to pay interest due from Borrower in respect of all
Loans, including Swingline Loans and Agent Loans; third to pay or prepay
principal of Swingline Loans and Agent Loans; fourth to pay or prepay principal
of the Revolving Credit Loans (other than Swingline Loans and Agent Loans) and
unpaid reimbursement obligations in respect of Letters of Credit; fifth, to pay
an amount to

 

15



--------------------------------------------------------------------------------

Agent equal to all outstanding Letter of Credit Obligations to be held as cash
Collateral for such Obligations; sixth to the payment of any other Obligation
(other than amounts related to Product Obligations) due to Agent or any Lender
by Co-Borrowers; and seventh, to pay any fees, indemnities or expense
reimbursements related to Product Obligations.

3.5 All Loans to Constitute One Obligation. The Loans and LC Guarantees shall
constitute one general Obligation of Co-Borrowers, and shall be secured by
Agent’s Lien upon all of the Collateral.

3.6 Loan Account. Agent shall enter all Loans as debits to a loan account (the
“Loan Account”) and shall also record in the Loan Account all payments made by
Co-Borrowers on any Obligations and all proceeds of Collateral which are finally
paid to Agent, and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all charges and
expenses properly chargeable to Co-Borrowers.

3.7 Statements of Account. Agent will account to Co-Borrowers monthly with a
statement of Loans, charges and payments made pursuant to this Agreement during
the immediately preceding month, and such account rendered by Agent shall be
deemed final, binding and conclusive upon Co-Borrowers absent demonstrable error
unless Agent is notified by Borrower in writing to the contrary within 30 days
of the date each accounting is received by Co-Borrowers. Such notice shall only
be deemed an objection to those items specifically objected to therein.

3.8 Increased Costs. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) adopted or implemented after the date of this Agreement and having general
applicability to all banks or finance companies within the jurisdiction in which
any Lender operates (excluding, for the avoidance of doubt, the effect of and
phasing in of capital requirements or other regulations or guidelines passed
prior to the date of this Agreement), or any interpretation or application
thereof by any governmental authority charged with the interpretation or
application thereof, or the compliance of such Lender therewith, shall:

(i) (1) subject such Lender to any tax with respect to this Agreement (other
than (a) any tax based on or measured by net income or otherwise in the nature
of a net income tax, including, without limitation, any franchise tax or any
similar tax based on capital, net worth or comparable basis for measurement and
(b) any tax collected by a withholding on payments and which neither is computed
by reference to the net income of the payee nor is in the nature of an advance
collection of a tax based on or measured by the net income of the payee) or
(2) change the basis of taxation of payments to such Lender of principal, fees,
interest or any other amount payable hereunder or under any Loan Documents
(other than in respect of (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including, without limitation, any
franchise tax or any similar tax based on capital, net worth or comparable basis
for measurement and (b) any tax collected by a withholding on payments and which
neither is computed by reference to the net income of the payee nor is in the
nature of an advance collection of a tax based on or measured by the net income
of the payee);

 

16



--------------------------------------------------------------------------------

(ii) impose, modify or hold applicable any reserve (except any reserve taken
into account in the determination of the applicable LIBOR), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
such Lender, including (without limitation) pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or

(iii) impose on such Lender or the London interbank market any other condition
with respect to any Loan Document;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Co-Borrowers
shall pay such Lender, upon demand and certification not later than sixty
(60) days following its receipt of notice of the imposition of such increased
costs, such additional amount as will compensate such Lender for such additional
cost or such reduction, as the case may be, to the extent such Lender has not
otherwise been compensated, with respect to a particular Loan, for such
increased cost as a result of an increase in the Base Rate or the LIBOR. An
officer of the applicable Lender shall determine the amount of such additional
cost or reduced amount using reasonable averaging and attribution methods and
shall certify the amount of such additional cost or reduced amount to
Co-Borrowers, which certification shall include a written explanation of such
additional cost or reduction to Co-Borrowers. Such certification shall be
conclusive absent demonstrable error. If a Lender claims any additional cost or
reduced amount pursuant to this Section 3.8, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to
designate a different lending office or to file any certificate or document
reasonably requested by Borrower if the making of such designation or filing
would avoid the need for, or reduce the amount of, any such additional cost or
reduced amount and would not, in the sole discretion of such Lender, be
otherwise disadvantageous to such Lender.

3.9 Basis for Determining Interest Rate Inadequate. In the event that Agent or
any Lender shall have determined that:

(i) reasonable means do not exist for ascertaining the LIBOR for any Interest
Period; or

(ii) Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank market with respect to a proposed LIBOR
Portion, or a proposed conversion of a Base Rate Portion into a LIBOR Portion;
then

Agent or such Lender shall give Borrower prompt written, telephonic or
electronic notice of the determination of such effect. If such notice is given,
(i) any such requested LIBOR Portion shall be made as a Base Rate Portion,
unless Borrower shall notify Agent no later than 10:00 a.m. (Chicago, Illinois
time) three (3) Business Days prior to the date of such proposed borrowing that
the request for such borrowing shall be canceled or made as an unaffected type
of LIBOR Portion, and (ii) any Base Rate Portion which was to have been
converted to an affected type of

 

17



--------------------------------------------------------------------------------

LIBOR Portion shall be continued as or converted into a Base Rate Portion, or,
if Borrower shall notify Agent, no later than 10:00 a.m. (Chicago, Illinois
time) three (3) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Portion.

3.10 Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Loan made by it in excess of its ratable share of
payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lenders the purchase price to the extent of such recovery, together with an
amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Co-Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 3.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Co-Borrowers in the amount of such participation. Notwithstanding
anything to the contrary contained herein, all purchases and repayments to be
made under this Section 3.10 shall be made through Agent.

SECTION 4. TERM AND TERMINATION

4.1 Term of Agreement. Subject to the right of Lenders to cease making Loans to
Co-Borrowers during the continuance of any Default or Event of Default, this
Agreement shall be in effect for a period through and including April 26, 2011
(the “Term”), unless terminated as provided in Section 4.2 hereof.

4.2 Termination.

4.2.1 Termination by Lenders. Agent may, and at the direction of Majority
Lenders shall, terminate this Agreement without notice upon or after the
occurrence and during the continuance of an Event of Default.

4.2.2 Termination by Borrower. Upon at least 90 days prior written notice to
Agent and Lenders, Borrower may, at its option, on its own behalf and on behalf
of each other Co-Borrower, terminate this Agreement; provided, however no such
termination shall be effective until Co-Borrowers have paid or collateralized to
Agent’s satisfaction all of the Obligations in immediately available funds, all
Letters of Credit and LC Guaranties have expired, terminated or have been cash
collateralized to Agent’s satisfaction and Co-Borrowers have complied with
Section 2.6 and subsection 3.2.5. Any notice of termination given by Borrower
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans or issue or procure any Letters of
Credit or LC Guaranties on or after the termination date stated in such notice.
Borrower may elect to terminate this Agreement in its entirety only. No section
of this Agreement or type of Loan available hereunder may be terminated singly.

 

18



--------------------------------------------------------------------------------

4.2.3 Effect of Termination. All of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination of this
Agreement. All Obligations, undertakings, agreements, covenants, warranties and
representations of Co-Borrowers contained in the Loan Documents shall survive
any such termination and Agent shall retain its Liens in the Collateral and
Agent and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in MI, in immediately available funds, including, without
limitation, all Obligations under Section 2.6 and subsection 3.2.5 resulting
from such termination. Notwithstanding the foregoing or the payment in full of
the Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from any
Co-Borrower or any Account Debtor and applied to the Obligations, Agent shall,
at its option, (i) have received a written agreement satisfactory to Agent,
executed by Co-Borrowers and by any Person whose loans or other advances to
Co-Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying Agent and each Lender from any such loss or damage or (ii) have
retained cash Collateral or other Collateral for such period of time as Agent,
in its discretion, may deem necessary to protect Agent and each Lender from any
such loss or damage.

SECTION 5. SECURITY INTERESTS

5.1 Security Interest in Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Co-Borrower hereby
grants to Agent for the benefit of itself and each Lender a continuing Lien upon
all of such Co-Borrower’s assets, including all of the following Property and
interests in Property of such Co-Borrower, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located:

(i) Accounts;

(ii) Certificated Securities;

(iii) Chattel Paper;

(iv) Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

(v) Contract Rights;

(vi) Deposit Accounts;

(vii) Documents;

(viii) Equipment;

 

19



--------------------------------------------------------------------------------

(ix) Financial Assets;

(x) Fixtures;

(xi) General Intangibles, including Payment Intangibles and Software;

(xii) Goods (including all of its Equipment, Fixtures and Inventory), and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;

(xiii) Instruments;

(xiv) Intellectual Property;

(xv) Inventory;

(xvi) Investment Property;

(xvii) money (of every jurisdiction whatsoever);

(xviii) Letter-of-Credit Rights;

(xix) Payment Intangibles;

(xx) Security Entitlements;

(xxi) Software;

(xxii) Supporting Obligations;

(xxiii) Uncertificated Securities; and

(xxiv) to the extent not included in the foregoing, all other personal property
of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

5.2 Other Collateral.

5.2.1 Commercial Tort Claims. Co-Borrowers shall promptly notify Agent in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
Closing Date against any third party and, upon request of Agent, promptly enter
into an amendment to this Agreement and do such other acts or things deemed
appropriate by Agent to give Agent a security interest in any such Commercial
Tort Claim. Borrower represents and warrants that as of the date of this
Agreement, to its knowledge, neither it nor any of its Subsidiaries possess any
Commercial Tort Claims.

 

20



--------------------------------------------------------------------------------

5.2.2 Other Collateral. Co-Borrowers shall promptly notify Agent in writing upon
acquiring or otherwise obtaining any Collateral after the date hereof consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights or Electronic
Chattel Paper and, upon the request of Agent, promptly execute such other
documents, and do such other acts or things deemed appropriate by Agent to
deliver to Agent control with respect to such Collateral; promptly notify Agent
in writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Documents or Instruments and, upon the request of Agent,
will promptly execute such other documents, and do such other acts or things
deemed appropriate by Agent to deliver to Agent possession of such Documents
which are negotiable and Instruments, and, with respect to nonnegotiable
Documents, to have such nonnegotiable Documents issued in the name of Agent; and
with respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, obtain an
acknowledgement from the third party that it is holding the Collateral for the
benefit of Agent.

Lien Perfection; Further Assurances. Co-Borrowers shall execute such UCC-1
financing statements as are required by the UCC and such other instruments,
assignments or documents as are necessary to perfect Agent’s Lien upon any of
the Collateral and shall take such other action as may be required to perfect or
to continue the perfection of Agent’s Lien upon the Collateral. Unless
prohibited by applicable law, each Co-Borrower hereby authorizes Agent to
execute and file any such financing statement, including, without limitation,
financing statements that indicate the Collateral (i) as all assets of such
Co-Borrower or words of similar effect, or (ii) as being of an equal or lesser
scope, or with greater or lesser detail, than as set forth in Section 5.1, on
such Co-Borrower’s behalf. Each Co-Borrower also hereby ratifies its
authorization for Agent to have filed in any jurisdiction any like financing
statements or amendments thereto if filed prior to the date hereof The parties
agree that a carbon, photographic or other reproduction of this Agreement shall
be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof. At Agent’s request, each Co-Borrower shall also promptly
execute or cause to be executed and shall deliver to Agent any and all
documents, instruments and agreements deemed necessary by Agent, to give effect
to or carry out the terms or intent of the Loan Documents.

5.3 Lien on Realty. The due and punctual payment and performance of the
Obligations shall also be secured by the Lien created by the Mortgages upon all
real Property of each Co-Borrower described therein. If any Co-Borrower shall
acquire at any time or times hereafter any fee simple interest in other real
Property (other than leasehold interests in sales offices or warehouses), such
Co-Borrower agrees promptly to execute and deliver to Agent, for its benefit and
the ratable benefit of Lenders, as additional security and Collateral for the
Obligations, deeds of trust, security deeds, mortgages or other collateral
assignments reasonably satisfactory in form and substance to Agent and its
counsel (herein collectively referred to as “New Mortgages”) covering such real
Property. The Mortgages and each New Mortgage shall be duly recorded (at
Co-Borrowers’ expense) in each office where such recording is required to
constitute a valid Lien on the real Property covered thereby. In respect to any
Mortgage or any New Mortgage, Co-Borrowers shall deliver to Agent, at
Co-Borrowers’ expense, mortgagee title insurance policies issued by a title
insurance company reasonably satisfactory to Agent, which policies shall be in
form and substance reasonably satisfactory to Agent and shall insure a valid
Lien in favor of Agent for the benefit of itself and each Lender on the Property
covered thereby, subject only to Permitted Liens and those other exceptions
reasonably acceptable to Agent and

 

21



--------------------------------------------------------------------------------

its counsel. Co-Borrowers shall also deliver to Agent such other usual and
customary documents, including, without limitation, ALTA Surveys of the real
Property, environmental surveys and, if requested by Agent, local counsel
opinions described in the Mortgages or any New Mortgage, as Agent and its
counsel may reasonably request relating to the real Property subject to the
Mortgages or the New Mortgages. The foregoing notwithstanding, Agent and Lenders
acknowledge and agree that USPoly shall not be required to grant Agent a
Mortgage on USPoly’s facility at Shawnee, Oklahoma unless requested to do so by
Agent after the occurrence and during the continuance of an Event of Default.

SECTION 6. COLLATERAL ADMINISTRATION

6.1 General.

6.1.1 Location of Collateral. All Collateral, other than Inventory in transit
and motor vehicles, will at all times be kept by Borrower and its Subsidiaries
at one or more of the business locations set forth in Exhibit 6.1.1 hereto, as
updated by Borrower providing prior written notice to Agent of any new location.

6.1.2 Insurance of Collateral. Borrower shall maintain and pay for insurance
upon all Collateral wherever located and with respect to the business of
Borrower and each of its Subsidiaries, covering casualty, hazard, public
liability, workers’ compensation and such other risks in such amounts and with
such insurance companies as are reasonably satisfactory to Agent. Borrower shall
deliver certified copies of such policies to Agent as promptly as practicable,
with satisfactory lender’s loss payable endorsements, naming Agent as a loss
payee, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to Agent. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 10 days’
prior written notice to Agent in the event of cancellation of the policy for
nonpayment of premium and not less than 30 days’ prior written notice to Agent
in the event of cancellation of the policy for any other reason whatsoever and a
clause specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of Borrower, any of its Subsidiaries or the
owner of the Property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy. Borrower agrees to deliver to
Agent, promptly as rendered, true copies of all reports made in any reporting
forms to insurance companies. All proceeds of business interruption insurance
(if any) of Borrower and its Subsidiaries shall be remitted to Agent for
application to the outstanding balance of the Revolving Credit Loans.

Unless Borrower provides Agent with evidence of the insurance coverage required
by this Agreement, Agent may purchase insurance at Co-Borrowers’ expense to
protect Agent’s interests in the Properties of Borrower and its Subsidiaries.
This insurance may, but need not, protect the interests of Borrower and its
Subsidiaries. The coverage that Agent purchases may not pay any claim that
Borrower or any Subsidiary makes or any claim that is made against Borrower or
any such Subsidiary in connection with said Property. Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that Borrower and its Subsidiaries have obtained insurance as required by this
Agreement. If Agent purchases insurance, Co-Borrowers will be responsible for
the costs of that insurance, including interest and any other charges Agent may
impose in connection with the placement of insurance,

 

22



--------------------------------------------------------------------------------

until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance shall be added to the Obligations. The costs of the
insurance may be more than the cost of insurance that Borrower and its
Subsidiaries may be able to obtain on their own.

6.1.3 Protection of Collateral. Neither Agent nor any Lender shall be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in Agent’s or any Lender’s actual possession) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency, or other person whomsoever, but the same in each
case shall be at Co-Borrowers’ sole risk.

6.2 Administration of Accounts.

6.2.1 Records, Schedules and Assignments of Accounts. Co-Borrowers shall keep
accurate and complete records of its and their Subsidiaries’ Accounts and all
payments and collections thereon and shall submit to Agent on such periodic
basis as Agent shall request a sales and collections report for the preceding
period, in form acceptable to Agent. Within 15 days after the end of each month,
or more frequently as requested by Agent, from and after the date hereof,
Borrower shall deliver to Agent a detailed aged trial balance of all of its and
its Subsidiaries’ Accounts, specifying the names, addresses, face values, dates
of invoices and due dates for each Account Debtor obligated on an Account so
listed (“Schedule of Accounts”), and upon Agent’s request therefor, copies of
proof of delivery and the original copy of all documents, including, without
limitation, repayment histories and present status reports relating to the
Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Agent shall request. If requested by Agent,
Borrower and each other Co-Borrower shall execute and deliver to Agent formal
written assignments of all of its Accounts weekly or daily, which shall include
all Accounts that have been created since the date of the last assignment,
together with copies of invoices or invoice registers related thereto.

6.2.2 Discounts, Allowances, Disputes. If any Co-Borrower grants any discounts,
allowances or credits that are not shown on the face of the invoice for the
Account involved, Co-Borrowers shall report such discounts, allowances or
credits, as the case may be, to Agent as part of the next required Schedule of
Accounts.

6.2.3 Account Verification. Any of Agent’s officers, employees or agents shall
have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent or any Co-Borrower, to verify the validity, amount or any
other matter relating to any Accounts by mail, telephone, electronic
communication or otherwise. Borrower and its Subsidiaries shall cooperate fully
with Agent in an effort to facilitate and promptly conclude any such
verification process.

6.2.4 Maintenance of Dominion Account. As of the Closing Date, with respect to
Borrower and as of the date which is sixty (60) days after the Closing Date,
with respect to USPoly, each Co-Borrower shall maintain a Dominion Account or
Accounts pursuant to lockbox and blocked account arrangements acceptable to
Agent with banks as may be selected by Co-Borrowers and be acceptable to Agent.
The applicable Co-Borrower shall issue to any such banks an irrevocable letter
of instruction directing such banks to deposit all payments or

 

23



--------------------------------------------------------------------------------

other remittances received in the lockbox and blocked accounts to the Dominion
Account for application on account of the Obligations as provided in subsection
3.2.1. All funds deposited in any Dominion Account shall immediately become the
property of Agent, for the ratable benefit of Lenders, and Co-Borrowers shall
obtain the agreement by such banks in favor of Agent to waive any recoupment,
setoff rights, and any security interest in, or against, the funds so deposited.
Agent assumes no responsibility for such lockbox and blocked account
arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.

6.2.5 Collection of Accounts, Proceeds of Collateral. Each Co-Borrower agrees
that all invoices rendered and other requests made by Co-Borrowers for payment
in respect of Accounts shall contain a written statement directing payment in
respect of such Accounts to be paid to a lockbox established pursuant to
subsection 6.2.4. To expedite collection, Co-Borrowers shall endeavor in the
first instance to make collection of its Accounts for Agent. All remittances
received by Co-Borrowers on account of Accounts, together with the proceeds of
any other Collateral, shall be held as Agent’s property, for its benefit and the
benefit of Lenders, by Co-Borrowers as trustee of an express trust for Agent’s
benefit and Co-Borrowers shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times after the occurrence and during
the continuance of a Default or an Event of Default to notify Account Debtors
that Co-Borrowers’ Accounts have been assigned to Agent and to collect
Co-Borrowers’ Accounts directly in its own name, or in the name of Agent’s
agent, and to charge the collection costs and expenses, including attorneys’
fees, to Co-Borrowers.

6.2.6 Taxes. If an Account includes a charge for any tax payable to any
governmental taxing authority, Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of a
Co-Borrower and to charge Co-Borrowers therefor, except for taxes that (i) are
being actively contested in good faith and by appropriate proceedings and with
respect to which Co-Borrowers maintain reasonable reserves on their books
therefor and (ii) would not reasonably be expected to result in any Lien other
than a Permitted Lien. In no event shall Agent or any Lender be liable for any
taxes to any governmental taxing authority that may be due by any Co-Borrower.

6.3 Administration of Inventory. Borrower shall keep records of its and its
Subsidiaries’ Inventory which records shall be complete and accurate and
complete in all material respects. Borrower shall furnish to Agent Inventory
reports concurrently with the delivery of each Borrowing Base Certificate
described in subsection 8.1.4 or more frequently as requested by Agent, which
reports will be in such other format and detail as Agent shall request and shall
include a current list of all locations of Borrower’s Inventory. Borrower shall
conduct a physical inventory no less frequently than annually and shall provide
to Agent a report based on each such physical inventory promptly thereafter,
together with such supporting information as Agent shall reasonably request.

6.4 Administration of Equipment.

6.4.1 Records and Schedules of Equipment. Borrower shall keep records of its and
its Subsidiaries’ Equipment which shall be complete and accurate in all material
respects itemizing and describing the kind, type, quality, quantity and book
value of its and its

 

24



--------------------------------------------------------------------------------

Subsidiaries’ Equipment and all dispositions made in accordance with subsection
6.4.2 hereof, and Borrower shall, and shall cause each of its Subsidiaries to,
furnish Agent with a current schedule containing the foregoing information on at
least an annual basis and more often if requested by Agent. Promptly after the
request therefor by Agent, Co-Borrowers shall deliver to Agent any and all
evidence of ownership, if any, of any of its and its Subsidiaries’ Equipment.

6.4.2 Dispositions of Equipment. Borrower shall not, and shall not permit any of
its Subsidiaries to, sell, lease or otherwise dispose of or transfer any of its
respective Equipment or other fixed assets or any part thereof without the prior
written consent of Agent; provided, however, that the foregoing restriction
shall not apply, for so long as no Default or Event of Default exists and is
continuing, to (i) dispositions of Equipment and other fixed assets which, in
the aggregate during any consecutive twelve-month period, have a fair market
value or a book value, whichever is less, of $750,000 or less, provided that all
proceeds thereof are remitted to Agent for application to the Loans as provided
in subsection 3.3.1, or (ii) replacements of Equipment or other fixed assets
that are substantially worn, damaged or obsolete with Equipment or other fixed
assets of like kind, function and value, provided that the replacement Equipment
or other fixed assets shall be acquired within 90 days after any disposition of
the Equipment or other fixed assets that are to be replaced and the replacement
Equipment or other fixed assets shall be free and clear of Liens other than
Permitted Liens that are not Purchase Money Liens.

6.5 Payment of Charges. All amounts chargeable to Co-Borrowers under Section 6
hereof shall be Obligations secured by all of the Collateral, shall be payable
on demand and shall bear interest from the date such advance was made until paid
in full at the rate applicable to Base Rate Portions from time to time.

SECTION 7. REPRESENTATIONS AND WARRANTIES

7.1 General Representations and Warranties. To induce Agent and each Lender to
enter into this Agreement and to make advances hereunder, Co-Borrowers warrant,
represent and covenant to Agent and each Lender that:

7.1.1 Qualification. Borrower and each of its Subsidiaries is a corporation,
limited partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Borrower and each of its Subsidiaries is duly
qualified and is authorized to do business and is in good standing as a foreign
limited liability company, limited partnership or corporation, as applicable, in
each state or jurisdiction listed on Exhibit 7.1.1 hereto and in all other
states and jurisdictions in which the failure of Borrower or any of its
Subsidiaries to be so qualified could reasonably be expected to have a Material
Adverse Effect.

7.1.2 Power and Authority. Borrower and each of its Subsidiaries is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other Loan Documents to which it is a party. The
execution, delivery and performance of this Agreement and each of the other Loan
Documents have been duly authorized by all necessary corporate or other relevant
action and do not and will not: (i) require any consent or approval of the
shareholders of Borrower or any of the shareholders, partners or members, as the

 

25



--------------------------------------------------------------------------------

case may be, of any Subsidiary of Borrower; (ii) contravene Borrower’s or any of
its Subsidiaries’ charter, articles or certificate of incorporation, partnership
agreement, certificate of formation, by-laws, limited liability agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause Borrower or any of its Subsidiaries to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
Borrower or any of its Subsidiaries, the violation of which could reasonably be
expected to have a Material Adverse Effect; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower or any of its
Subsidiaries is a party or by which it or its Properties may be bound or
affected, the breach of or default under which could reasonably be expected to
have a Material Adverse Effect; or (v) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) upon or with respect to any
of the Properties now owned or hereafter acquired by Borrower or any of its
Subsidiaries.

7.1.3 Legally Enforceable Agreement. This Agreement is, and each of the other
Loan Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of Borrower and each of its Subsidiaries party thereto,
enforceable against it in accordance with its respective terms.

7.1.4 Capital Structure. Exhibit 7.1.4 hereto states, as of the date hereof,
(i) the correct name of each of the Subsidiaries of Borrower, its jurisdiction
of incorporation or organization and the percentage of its Voting Stock owned by
Borrower, (ii) the name of Borrower’s and each of its Subsidiaries’ corporate or
joint venture relationships and the nature of the relationship, (iii) the
numbers and nature of all outstanding Securities of Borrower and the holder of
Securities of each Subsidiary of Borrower and (iv) the number of authorized,
issued and treasury Securities of Borrower and each Subsidiary of Borrower.
Borrower has good title to all of the Securities it purports to own of each of
such Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Securities have been duly issued and are fully paid and
non-assessable. Except as set forth on Exhibit 7.1.4, as of the date hereof,
there are no outstanding options to purchase, or any rights or warrants to
subscribe for, or any commitments or agreements to issue or sell, or any powers
of attorney relating to any Securities, or Obligations convertible into
Securities of Borrower or any of its Subsidiaries, which in each case, have been
granted by Borrowers or any of its Subsidiaries. Except as set forth on Exhibit
7.1.4, as of the date hereof, there are no outstanding agreements or instruments
binding upon any of Borrower’s or any of its Subsidiaries’ partners, members or
shareholders, as the case may be, relating to the ownership of its Securities to
which Borrower or any of its Subsidiaries are a party. Exhibit 7.1.4 shall be
deemed to be updated as permitted by Section 7.2 by each of Borrower’s Public
Filings made after the date hereof, so long as Borrower has delivered a copy of
such Public Filing to Agent.

7.1.5 Names; Organization. Neither Borrower nor any of its Subsidiaries has been
known as or has used any legal, fictitious or trade names except those listed on
Exhibit 7.1.5 hereto. Except as set forth on Exhibit 7.1.5, neither Borrower nor
any of its Subsidiaries has been the surviving entity of a merger or
consolidation or has acquired all or substantially all of the assets of any
Person. Each of Borrower’s and each of its Subsidiaries’ state(s) of
incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Exhibit 7.1.5. The exact legal name of Borrower and each
of its Subsidiaries is set forth on Exhibit 7.1.5.

 

26



--------------------------------------------------------------------------------

7.1.6 Business Locations; Agent for Process. Each of Borrower’s and each of its
Subsidiary’s chief executive office, location of books and records and other
places of business are as listed on Exhibit 6.1.1 hereto, as updated from time
to time by Borrower in accordance with the provisions of subsection 6.1.1.
During the preceding one-year period, neither Borrower nor any of its
Subsidiaries has had an office, place of business or agent for service of
process, other than as listed on Exhibit 6.1.1. All tangible Collateral is and
will at all times be kept by Borrower and its Subsidiaries in accordance with
subsection 6.1.1. Except as shown on Exhibit 6.1.1, as of the date hereof, no
Inventory is stored with a bailee, distributor, warehouseman or similar party,
nor is any Inventory consigned to any Person.

7.1.7 Title to Properties; Priority of Liens. Borrower and each of its
Subsidiaries has good, indefeasible and marketable title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property, and good title to all of the Collateral and all of its other Property,
in each case, free and clear of all Liens except Permitted Liens. Borrower and
each of its Subsidiaries has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of Borrower’s or such Subsidiary’s
Properties that is not a Permitted Lien. The Liens granted to Agent under
Section 5 hereof are first priority Liens, subject only to Permitted Liens.

7.1.8 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect to
any Account or Accounts. With respect to each of Borrower’s Accounts, whether or
not such Account is an Eligible Account, unless otherwise disclosed to Agent in
writing:

(i) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(ii) It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by a Co-Borrower, in the ordinary course of its business
and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto and forming a part of the contract
between a Co-Borrower and the Account Debtor;

(iii) It is for a liquidated amount maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent;

(iv) There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;

(v) To the best of Co-Borrowers’ knowledge, the Account Debtor thereunder
(1) had the capacity to contract at the time any contract or other document
giving rise to the Account was executed and (2) such Account Debtor is Solvent;
and

 

27



--------------------------------------------------------------------------------

(vi) To the best of Co-Borrowers’ knowledge, there are no proceedings or actions
which are threatened or pending against the Account Debtor thereunder which
might result in any material adverse change in such Account Debtor’s financial
condition or the collectibility of such Account.

7.1.9 Equipment. The Equipment of Borrower and its Subsidiaries is in good
operating condition and repair, and all necessary replacements of and repairs
thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear excepted. Neither Borrower
nor any of its Subsidiaries will permit any Equipment to become affixed to any
real Property leased to Borrower or any of its Subsidiaries so that an interest
arises therein under the real estate laws of the applicable jurisdiction unless
the landlord of such real Property has executed a landlord waiver or leasehold
mortgage in favor of and in form reasonably acceptable to Agent, and Borrower
will not permit any of the Equipment of Borrower or any of its Subsidiaries to
become an accession to any personal Property other than Equipment that is
subject to first priority Liens (except for Permitted Liens) in favor of Agent.

7.1.10 Financial Statements; Fiscal Year. The Consolidated balance sheets of
Borrower and its Subsidiaries (including the accounts of all Subsidiaries of
Borrower and their respective Subsidiaries for the respective periods during
which a Subsidiary relationship existed) as of December 31, 2005, and the
related statements of income, changes in shareholder’s equity, and changes in
financial position for the periods ended on such dates, have been prepared in
accordance with GAAP, and present fairly in all material respects the financial
positions of Borrower and such Persons, at such dates and the results of
Borrower’s and such Persons’ operations, for such periods. As of the date
hereof, since December 31, 2005, there has been no material adverse change in
the financial position of Borrower and such other Persons, taken as a whole, as
reflected in the Consolidated balance sheet as of such date. As of the date
hereof, the fiscal year of Borrower and each of its Subsidiaries ends on
December 31 of each year.

7.1.11 Full Disclosure. The financial statements referred to in subsection
7.1.10 hereof do not, nor does this Agreement or any other written statement of
Borrower to Agent or any Lender contain any untrue statement of a material fact
or omit a material fact necessary to make the statements contained therein or
herein not misleading.

7.1.12 Solvent Financial Condition. Borrower and each of its Subsidiaries, is
and will be Solvent.

7.1.13 Surety Obligations. Except as set forth on Exhibit 7.1.13, as of the date
hereof, neither Borrower nor any of its Subsidiaries is obligated as surety or
indemnitor under any surety or similar bond or other contract or has issued or
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.

7.1.14 Taxes. Borrower’s federal tax identification number is 41-1642846.
USPoly’s federal tax identification number is 20-3575436. The federal tax
identification number of each other Subsidiary of Borrower is shown on Exhibit
7.1.14 hereto. Borrower and each of its Subsidiaries has filed all federal,
state and local tax returns and other reports relating to taxes it is required
by law to file, and has paid, or made provision for the payment of, all taxes,

 

28



--------------------------------------------------------------------------------

assessments, fees, levies and other governmental charges upon it, its income and
Properties as and when such taxes, assessments, fees, levies and charges are due
and payable, unless and to the extent any thereof are being actively contested
in good faith and by appropriate proceedings and Borrower and each of its
Subsidiaries maintains reasonable reserves on its books therefor. The provision
for taxes on the books of Borrower and its Subsidiaries is adequate for all
years not closed by applicable statutes, and for the current fiscal year.

7.1.15 Brokers. Except as shown on Exhibit 7.1.15 hereto, there are no claims
for brokerage commissions, finder’s fees or investment banking fees in
connection with the transactions contemplated by this Agreement.

7.1.16 Patents, Trademarks, Copyrights and Licenses. Borrower and each of its
Subsidiaries owns, possesses or licenses or has the right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses and other
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, trade names, copyrights,
licenses, and other similar rights are listed on Exhibit 7.1.16 hereto. No
claim, which could reasonably be expected to have a Material Adverse Effect, has
been asserted to Borrower or any of its Subsidiaries which is currently pending
that their use of their Intellectual Property or the conduct of their business
does or may infringe upon the Intellectual Property rights of any third party.
To the knowledge of Borrower and except as set forth on Exhibit 7.1.16 hereto,
as of the date hereof, no Person is engaging in any activity that infringes in
any material respect upon Borrower’s or any of its Subsidiaries’ material
Intellectual Property. Except as set forth on Exhibit 7.1.16 Borrower’s and each
of its Subsidiaries’ (i) material trademarks, service marks, and copyrights are
registered with the U.S. Patent and Trademark Office or in the U.S. Copyright
Office, as applicable and (ii) material license agreements and similar
arrangements relating to its Inventory (1) permits, and does not restrict, the
assignment by Borrower or any of its Subsidiaries to Agent, or any other Person
designated by Agent, of all of Borrower’s or such Subsidiary’s, as applicable,
rights, title and interest pertaining to such license agreement or such similar
arrangement and (2) would permit the continued use by Borrower or such
Subsidiary, or Agent or its assignee, of such license agreement or such similar
arrangement and the right to sell Inventory subject to such license agreement
for a period of no less than 6 months after a default or breach of such
agreement or arrangement. The consummation and performance of the transactions
and actions contemplated by this Agreement and the other Loan Document,
including without limitation, the exercise by Agent of any of its rights or
remedies under Section 10, will not result in the termination or impairment of
any of Borrower’s or any of its Subsidiaries’ ownership or rights relating to
its Intellectual Property, except for such Intellectual Property rights the loss
or impairment of which could not reasonably be expected to have a Material
Adverse Effect. Except as listed on Exhibit 7.1.16 and except as could not
reasonably be expected to have a Material Adverse Effect, (i) neither Borrower
nor any of its Subsidiaries is in breach of, or default under, any term of any
license or sublicense with respect to any of its Intellectual Property and
(ii) to the knowledge of Borrower, no other party to such license or sublicense
is in breach thereof or default thereunder, and such license is valid and
enforceable.

7.1.17 Governmental Consents. Borrower and each of its Subsidiaries has, and is
in good standing with respect to, all governmental consents, approvals,
licenses,

 

29



--------------------------------------------------------------------------------

authorizations, permits, certificates, inspections and franchises necessary to
continue to conduct its business as heretofore or proposed to be conducted by it
and to own or lease and operate its Properties as now owned or leased by it,
except where the failure to possess or so maintain such rights could not
reasonably be expected to have a Material Adverse Effect.

7.1.18 Compliance with Laws. Borrower and each of its Subsidiaries has duly
complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to Borrower or such Subsidiary, as applicable, its
Properties or the conduct of its business, except for such noncompliance as
could not reasonably be expected to have a Material Adverse Effect, and there
have been no citations, notices or orders of noncompliance issued to Borrower or
any of its Subsidiaries under any such law, rule or regulation, except where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect. Borrower and each of its Subsidiaries has established and maintains an
adequate monitoring system to insure that it remains in compliance in all
material respects with all federal, state and local rules, laws and regulations
applicable to it. No Inventory has been produced in violation of the Fair Labor
Standards Act (29 U.S.C. §201 et seq.), as amended.

7.1.19 Restrictions. Neither Borrower nor any of its Subsidiaries is a party or
subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Exhibit 7.1.19 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Loan Documents by Borrower or any of its Subsidiaries, as applicable.

7.1.20 Litigation. Except as set forth on Exhibit 7.1.20 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of
Borrower, threatened, against or affecting Borrower or any of its Subsidiaries,
or the business, operations, Properties, prospects, profits or condition of
Borrower or any of its Subsidiaries which, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries is in default with respect to any order, writ,
injunction, judgment, decree or rule of any court, governmental authority or
arbitration board or tribunal, which, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

7.1.21 No Defaults. No event has occurred and no condition exists which would,
upon or after the execution and delivery of this Agreement or Borrower’s
performance hereunder, constitute a Default or an Event of Default. Neither
Borrower nor any of its Subsidiaries is in default in (and no event has occurred
and no condition exists which constitutes, or with the passage of time or the
giving of notice or both would constitute, a default in) the payment of any
Indebtedness to any Person for Money Borrowed in excess of Seven Hundred Fifty
Thousand Dollars ($750,000).

7.1.22 Leases. Exhibit 7.1.22 hereto is a complete listing of all capitalized
and operating personal property leases of Borrower and its Subsidiaries and all
real property leases of Borrower and its Subsidiaries. Borrower and each of its
Subsidiaries is in full compliance with all of the terms of each of its
respective capitalized and operating leases, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

7.1.23 Pension Plans. Except as disclosed on Exhibit 7.1.23 hereto, neither
Borrower nor any of its Subsidiaries has any Plan. Borrower and each of its
Subsidiaries is in compliance with the requirements of ERISA and the regulations
promulgated thereunder with respect to each Plan, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. No
fact or situation that could reasonably be expected to result in a material
adverse change in the financial condition of Borrower and its Subsidiaries
exists in connection with any Plan. Neither Borrower nor any of its Subsidiaries
has any withdrawal liability in connection with a Multiemployer Plan.

7.1.24 Trade Relations. There exists no actual or, to Co-Borrowers’ knowledge,
threatened termination, cancellation or limitation of, or any modification or
change in, the business relationship between Borrower or any of its Subsidiaries
and any customer or any group of customers whose purchases individually or in
the aggregate are material to the business of Borrower and its Subsidiaries, or
with any material supplier, except in each case, where the same could not
reasonably be expected to have a Material Adverse Effect, and there exists no
present condition or state of facts or circumstances which would prevent
Borrower or any of its Subsidiaries from conducting such business after the
consummation of the transactions contemplated by this Agreement in substantially
the same manner in which it has heretofore been conducted.

7.1.25 Labor Relations. Except as described on Exhibit 7.1.25 hereto, as of the
date hereof, neither Borrower nor any of its Subsidiaries is a party to any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s or any of
its Subsidiaries’ employees, or threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization,
except those that could not reasonably be expected to have a Material Adverse
Effect.

7.1.26 Related Businesses. Co-Borrowers are engaged in the businesses of the
manufacture and distribution of plastic pipe as of the Closing Date, as well as
in certain other businesses. These operations require financing on a basis such
that the credit supplied can be made available from time to time to
Co-Borrowers, as required for the continued successful operation of Co-Borrowers
taken as a whole. Co-Borrowers have requested the Lenders to make credit
available hereunder primarily for the purposes set forth in subsection 1.1.3 and
generally for the purposes of financing the operations of Co-Borrowers. Each
Co-Borrower and each Subsidiary of each Co-Borrower expects to derive benefit
(and the Board of Directors of each Co-Borrower and each Subsidiary of each
Co-Borrower has determined that such Co-Borrower or Subsidiary may reasonably be
expected to derive benefit), directly or indirectly, from a portion of the
credit extended by Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of each Co-Borrower and each Subsidiary of each Co-Borrower is dependent on the
continued successful performance of the functions of the group as a whole. Each
Co-Borrower acknowledges that, but for the agreement of each of the other
Co-Borrowers to execute and deliver this Agreement, Agent and Lenders would not
have made available the credit facilities established hereby on the terms set
forth herein.

 

31



--------------------------------------------------------------------------------

Continuous Nature of Representations and Warranties. Each representation and
warranty contained in this Agreement and the other Loan Documents shall be
continuous in nature and shall remain accurate, complete and not misleading at
all times during the term of this Agreement, except for changes in the nature of
Borrower’s or any of Borrower’s Subsidiary’s business or operations that would
render the information in any exhibit attached hereto or to any other Loan
Document either inaccurate, incomplete or misleading, so long as Majority
Lenders have consented to such changes or such changes are expressly permitted
by this Agreement or such changes do not have or evidence a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan request made
or deemed made pursuant to subsection 3.1.1 hereof shall constitute Borrower’s
reaffirmation, as of the date of each such loan request, of each representation,
warranty or other statement made or furnished to Agent or any Lender by or on
behalf of Borrower, any Subsidiary of Borrower, or any Guarantor in this
Agreement, any of the other Loan Documents, or any instrument, certificate or
financial statement furnished in compliance with or in reference thereto, as any
such representation, warranty or other statement may be modified or amended as
provided in the previous sentence. To the extent Borrowers have not delivered
new exhibits to be attached hereto, then the corresponding exhibit attached to
the Original Loan Agreement shall be deemed attached to this Agreement and
Borrowers shall be deemed to have represented and warranted to Agent and Lenders
that the information contained in any such exhibit is true and correct in all
material respects.

7.2 Survival of Representations and Warranties. All representations and
warranties of Borrower contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent
and each Lender and the parties thereto and the closing of the transactions
described therein or related thereto.

SECTION 8. COVENANTS AND CONTINUING AGREEMENTS

8.1 Affirmative Covenants. During the Term, and thereafter for so long as there
are any Obligations outstanding, each Co-Borrower covenants that, unless
otherwise consented to by Majority Lenders, in writing, it shall:

8.1.1 Visits and Inspections; Lender Meeting. Permit (i) representatives of
Agent, and during the continuation of any Default or Event of Default any
Lender, from time to time, as often as may be reasonably requested, but only
during normal business hours, to visit and inspect the Properties of Borrower
and each of its Subsidiaries, inspect, audit and make extracts from its books
and records, and discuss with its officers, its employees and its independent
accountants, Borrower’s and each of its Subsidiaries’ business, assets,
liabilities, financial condition, business prospects and results of operations
and (ii) appraisers engaged pursuant to Section 2.10 (whether or not personnel
of Agent), from time to time, as often as may be reasonably requested, but only
during normal business hours and subject to the limitations contained in
Section 2.10 of the Agreement, to visit and inspect the Properties of Borrower
and each of its Subsidiaries, for the purpose of completing appraisals pursuant
to Section 2.10. Agent, if no Default or Event of Default then exists, shall
give Borrower reasonable prior notice of any such inspection or audit. Without
limiting the foregoing, Borrower will participate and will cause key management
personnel of each Co-Borrower to participate in a meeting with Agent and Lenders
periodically during each year, which meeting(s) shall be held at such times and
such places as may be reasonably requested by Agent.

 

32



--------------------------------------------------------------------------------

8.1.2 Notices. Promptly notify Agent in writing of the occurrence of any event
or the existence of any fact which renders any representation or warranty in
this Agreement or any of the other Loan Documents inaccurate, incomplete or
misleading in any material respect as of the date made or remade. In addition,
Borrower agrees to provide Agent with prompt written notice of any change in the
information disclosed in any Exhibit hereto (other than changes which are
expressly permitted by this Agreement), in each case after giving effect to the
materiality limits and Material Adverse Effect qualifications contained therein.

8.1.3 Financial Statements. Keep, and cause each of its Subsidiaries to keep,
adequate records and books of account with respect to its business activities in
which proper entries are made in accordance with customary accounting practices
reflecting all its financial transactions; and cause to be prepared and
furnished to Agent and each Lender, the following, all to be prepared in
accordance with GAAP applied on a consistent basis, unless Borrower’s certified
public accountants concur in any change therein and such change is disclosed to
Agent and is consistent with GAAP:

(i) not later than 90 days after the close of each fiscal year of Borrower,
unqualified (except for a qualification for a change in accounting principles
with which the accountant concurs) audited financial statements of Borrower and
its Subsidiaries as of the end of such year, on a Consolidated and consolidating
basis, certified by a firm of independent certified public accountants of
recognized standing selected by Borrower but acceptable to Agent and, within a
reasonable time thereafter a copy of any management letter issued in connection
therewith;

(ii) not later than 30 days after the end of each month hereafter, including the
last month of Borrower’s fiscal year, unaudited interim financial statements of
Borrower and its Subsidiaries as of the end of such month and of the portion of
the fiscal year then elapsed, on a Consolidated and consolidating basis,
certified by the principal financial officer of Borrower as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of Borrower and its Subsidiaries
for such month and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;

(iii) together with each delivery of financial statements pursuant to clause
(i) of this subsection 8.1.3 and clause (ii) of this subsection 8.1.3 for the
months of March, June, September and December, a management report (1) setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year and the corresponding figures from the most
recent Projections for the current fiscal year delivered pursuant to subsection
8.1.7 and (2) identifying the reasons for any significant variations. The
information above shall be presented in reasonable detail and shall be certified
by the chief financial officer of Borrower to the effect that such information
fairly presents in all material respects the results of operation and financial
condition of Borrower and its Subsidiaries as at the dates and for the periods
indicated;

(iv) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports which Borrower has made
available to its Securities holders and copies of any regular, periodic and
special reports

 

33



--------------------------------------------------------------------------------

or registration statements which Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any governmental authority which may
be substituted therefor, or any national securities exchange;

(v) upon request of Agent, copies of any annual report to be filed with ERISA in
connection with each Plan; and

(vi) such other data and information (financial and otherwise) as Agent or any
Lender, from time to time, may reasonably request, bearing upon or related to
the Collateral or Borrower’s or any of its Subsidiaries’ financial condition or
results of operations.

The foregoing notwithstanding, Agent and Lenders agree that in respect to
operating divisions, Borrower shall only be required to deliver income
statements pursuant to clauses (i) and (ii) above.

Concurrently with the delivery of the financial statements described in clause
(i) of this subsection 8.1.3, Borrower shall forward to Agent a copy of the
accountants’ letter to Borrower’s management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall furnish
to Agent a certificate of the aforesaid certified public accountants certifying
to Agent that, based upon their examination of the financial statements of
Borrower and its Subsidiaries performed in connection with their examination of
said financial statements, they are not aware of any Default or Event of
Default, or, if they are aware of such Default or Event of Default, specifying
the nature thereof. Concurrently with the delivery of the annual financial
statements described in paragraph (i) and the interim financial statements
described in paragraph (ii) for the months of March, June, September and
December and of this subsection 8.1.3, or more frequently if reasonably
requested by Agent, Borrower shall cause to be prepared and furnished to Agent a
Compliance Certificate in the form of Exhibit 8.1.3 hereto executed by the Chief
Financial Officer of Borrower (a “Compliance Certificate”).

8.1.4 Borrowing Base Certificates. On or before the 20th of each month from and
after the date hereof, Borrower shall deliver to Agent, in form acceptable to
Agent, a monthly Borrowing Base Certificate as of the last day of the
immediately preceding month, with such supporting materials as Agent shall
reasonably request. If Borrower deems it advisable, or Agent shall request,
Borrower shall execute and deliver to Agent Borrowing Base Certificates more
frequently than monthly.

8.1.5 Landlord, Processor and Storage Agreements. Provide Agent with copies of
all agreements between Borrower or any of its Subsidiaries and any landlord,
warehouseman, processor, distributor or consignee which owns or is the lessee of
any premises at which any Collateral may, from time to time, be kept. With
respect to any lease (other than leases for sales offices), warehousing
agreement or any processing agreement in any case entered into after the Closing
Date, Borrower shall provide Agent with landlord waivers, bailee letters or
processor letters with respect to such premises. Such landlord waivers, bailee
letters or processor letters shall be in a form supplied by Agent to Borrower
with such reasonable revisions as are customarily accepted by Agent or by
similar financial institutions in similar financial transactions.

 

34



--------------------------------------------------------------------------------

8.1.6 Intentionally Omitted.

8.1.7 Projections. No later than 30 days prior to the end of each fiscal year of
Borrower, deliver to Agent Projections of Borrower and each of its Subsidiaries
for the forthcoming fiscal year, month by month.

8.1.8 Subsidiaries. Cause each Subsidiary of Borrower (other than a
Co-Borrower), whether now or hereafter in existence, promptly upon Agent’s
request therefor, to execute and deliver to Agent a Guaranty Agreement and a
security agreement pursuant to which such Subsidiary guaranties the payment of
all Obligations and grants to Agent a first priority Lien (subject only to
Permitted Liens) on all of its Properties of the types described in Section 5.1.
Additionally, Borrower shall execute and deliver to Agent a pledge agreement
pursuant to which Borrower grants to Agent a first priority Lien (subject only
to Permitted Liens) with respect to all of the issued and outstanding Securities
of each such Subsidiary.

8.1.9 Deposit and Brokerage Accounts. For each deposit account or brokerage
account that any Co-Borrower at any time opens or maintains, such Co-Borrower
shall, at Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to Agent, cause the depository bank or
securities intermediary, as applicable, to agree to comply at any time with
instructions from Agent to such depository bank or securities intermediary, as
applicable, directing the disposition of funds from time to time credited to
such deposit or brokerage account, without further consent of the applicable
Co-Borrower. With respect to any automated clearing house (ACH) services offered
by Agent or Bank to any Co-Borrower, Agent agrees to cause Bank to require
Co-Borrowers to pre-fund any such ACH transfer if (x) an Event of Default has
occurred and is continuing or (y) any two Lenders deliver to Agent a written
request to require Co-Borrowers to do so.

Negative Covenants. During the Term, and thereafter for so long as there are any
Obligations outstanding, each Co-Borrower covenants that, unless otherwise
consented to by Majority Lenders, in writing, it shall not:

8.1.10 Mergers; Consolidations; Acquisitions; Structural Changes. Merge or
consolidate, or permit any Subsidiary of Borrower to merge or consolidate, with
any Person; nor change its or any of its Subsidiaries’ state of incorporation or
organization, Type of Organization or Organizational I.D. Number; nor change its
or any of its Subsidiaries’ legal name; nor acquire, nor permit any of its
Subsidiaries to acquire, all or any substantial part of the Properties of any
Person, except for:

(i) mergers or other consolidations of any Subsidiary of Borrower into Borrower
or another wholly-owned Subsidiary of Borrower; and

(ii) acquisitions of assets consisting of fixed assets or real property that
constitute Capital Expenditures;

(iii) Permitted Limited Acquisitions; and

(iv) Permitted Acquisitions.

 

35



--------------------------------------------------------------------------------

8.1.11 Loans. Except as provided in Section 8.2.7 hereof, make, or permit any
Subsidiary of Borrower to make, any loans or other advances of money (other than
for salary, travel, advances, advances against commissions and other similar
advances in the ordinary course of business) to any Person, except that if after
giving effect to any such loans or advances there is no existing and continuing
Default or Event of Default, Borrower may make loans and advances to its
officers and executives for the purpose of financing the purchase by such
officers and executives in the open market of shares of Borrower’s Common Stock;
provided that the aggregate amount of such loans and advances under this clause
does not exceed at any point in time Two Million Dollars ($2,000,000).

8.1.12 Total Indebtedness. Create, incur, assume, or suffer to exist, or permit
any Subsidiary of Borrower to create, incur or suffer to exist, any
Indebtedness, except:

(i) Obligations owing to Agent and Lenders;

(ii) Indebtedness of any Subsidiary of Borrower to Borrower;

(iii) accounts payable to trade creditors and current operating expenses (other
than for Funded Debt) which are not aged more than 30 days from the due date, in
each case incurred in the ordinary course of business and paid within such time
period, unless the same are being actively contested in good faith and by
appropriate and lawful proceedings; and Borrower or such Subsidiary shall have
set aside such reserves, if any, with respect thereto as are required by GAAP
and deemed adequate by Borrower or such Subsidiary and its independent
accountants;

(iv) Obligations to pay Rentals permitted by Section 8.2.18;

(v) Permitted Purchase Money Indebtedness;

(vi) contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

(vii) Indebtedness under Capitalized Leases listed on Exhibit 7.1.22;

(viii) Indebtedness incurred in connection with performance bonds, workmen’s
compensation bonds or the like;

(ix) Indebtedness under the leases of Borrower’s manufacturing plants at 2220
Nugget Way, Eugene, Oregon and at 101 East Avenue M, Conroe, Texas;

(x) Indebtedness under the leases of real Property at 2150 Port of Tacoma Road,
Tacoma, Washington, 8875 Avenue 304, Visalia, California and 1820 Midvale Road,
Sunnyside, Washington;

(xi) Indebtedness under the Sale and Leaseback Documents;

(xii) Permitted Indebtedness; and

 

36



--------------------------------------------------------------------------------

(xiii) Indebtedness not included in paragraphs (i) through (xii) above which
does not exceed at any time, in the aggregate, the sum of $1,000,000.

8.1.13 Affiliate Transactions. Enter into, or be a party to, or permit any
Subsidiary of Borrower to enter into or be a party to, any transaction with any
Affiliate of Borrower or any holder of any Securities of Borrower, who is also
an Affiliate of Borrower, including without limitation any management,
consulting or similar fees, except (x) in the ordinary course of and pursuant to
the reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms which are fully disclosed to Agent and are no less
favorable to Borrower or such Subsidiary than would be obtained in a comparable
arms-length transaction with a Person not an Affiliate or Security holder of
Borrower, or (y) the payment of management, consulting or similar fees in an
amount not to exceed $500,000 per year, if the agreement governing the payment
of such fees provides that such management, consulting or similar fees are
payable no less frequently than quarterly and that any payment of such
management, consulting or similar fees would be continually deferred if after
giving effect to any such payment, an Event of Default (including, without
limitation, an Event of Default under Section 8.3 hereof) would exist and be
continuing.

8.1.14 Limitation on Liens. Create or suffer to exist, or permit any Subsidiary
of Borrower to create or suffer to exist, any Lien upon any of its Property,
income or profits, whether now owned or hereafter acquired, except:

(i) Liens at any time granted in favor of Agent for its benefit and the ratable
benefit of Lenders;

(ii) Liens for taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due, or being contested in the manner described in
Section 7.1.14 hereto, but only if in Agent’s judgment such Lien does not
adversely affect Agent’s or Lenders’ rights or the priority of Agent’s Lien in
the Collateral;

(iii) Liens arising in the ordinary course of Co-Borrowers’ business by
operation of law or regulation or to secure the performance of contracts (other
than for Funded Debt), statutory obligations, surety, appeal bonds or the like,
but only if payment in respect of any such Lien is not at the time required and
such Liens do not, in the aggregate, materially detract from the value of the
Property of Co-Borrowers or materially impair the use thereof in the operation
of Co-Borrowers’ business;

(iv) Purchase Money Liens securing Permitted Purchase Money Indebtedness;

(v) Liens securing Indebtedness of one of Borrower’s Subsidiaries to Borrower or
another such Subsidiary;

(vi) such other Liens as appear on Exhibit 8.2.5 hereto;

(vii) zoning restrictions, easements, licenses, reservations, provisions,
covenants, conditions, waivers, restrictions on the use of property or minor
irregularities of title (and with respect to leasehold interest, mortgages,
obligations, liens and other

 

37



--------------------------------------------------------------------------------

encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased Property, with or without
consent of the lessee) which do not in the aggregate impair the use of any
Property material to the operation of the business of Borrower or its
Subsidiaries or the value of such Property for the purpose of the business of
Borrower or its Subsidiaries;

(viii) such other Liens as Required Lenders may hereafter approve in writing;
and

(ix) extensions, renewals and replacements of the Liens referred to in
paragraphs (i) through (viii) hereof

8.1.15 Subordinated Debt and Other Indebtedness. Make, or permit any Subsidiary
of Borrower to make, any payment, redemption or repurchase of any part or all of
any Subordinated Debt or take any other action or omit to take any other action
in respect of any Subordinated Debt, except in accordance with any applicable
subordination agreement.

8.1.16 Distributions. Declare or make, or permit any Subsidiary of Borrower to
declare or make, any Distributions other than Distributions payable by a
Subsidiary of Borrower to Borrower and Permitted Distributions.

8.1.17 Intentionally Omitted.

8.1.18 Disposition of Assets. Sell, lease or otherwise dispose of any of, or
permit any Subsidiary of Borrower to sell, lease or otherwise dispose of any of,
its Properties, including any disposition of Property as part of a sale and
leaseback transaction, to or in favor of any Person, except for:

(i) sales of Inventory in the ordinary course of business;

(ii) transfers of Property to Borrower by a Subsidiary of Borrower;

(iii) dispositions of Property that is substantially worn, damaged, uneconomic
or obsolete (subject to subsection 6.4.2 hereof);

(iv) dispositions of investments described in paragraphs (iv), (v), (vi) and
(vii) of the definition of the term “Restricted Investments”; and

(v) other dispositions expressly authorized by this Agreement (including,
without limitation, subsection 8.2.7).

8.1.19 Securities of Subsidiaries. Permit any of its Subsidiaries to issue any
additional Securities except to Borrower and except for director’s qualifying
Securities.

8.1.20 Bill-and-Hold Sales, Etc. Make, or permit any Subsidiary of Borrower to
make, a sale to any customer on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, repurchase or return or consignment basis.

 

38



--------------------------------------------------------------------------------

8.1.21 Restricted Investment. Except as otherwise provided by subsection 8.2.2
of the Agreement or make or have, or permit any Subsidiary of Borrower to make
or have, any Restricted Investment.

8.1.22 Subsidiaries and Joint Ventures. Create, acquire or otherwise suffer to
exist, or permit any Subsidiary of Borrower to create, acquire or otherwise
suffer to exist, any Subsidiary or joint venture arrangement not in existence as
of the date hereof

8.1.23 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrower’s Subsidiaries.

8.1.24 Organizational Documents. Agree to, or suffer to occur, any amendment,
supplement or addition to its or any of its Subsidiaries’ charter, articles or
certificate of incorporation, certificate of formation, limited partnership
agreement, bylaws, limited liability agreement, operating agreement or other
organizational documents (as the case may be), that would reasonably be expected
to have a Material Adverse Effect.

8.1.25 Fiscal Year End. Change, or permit any Subsidiary of Borrower to change,
its fiscal year end.

8.1.26 Negative Pledges. Enter into any agreement limiting the ability of
Borrower or any of its Subsidiaries to voluntarily create Liens upon any of its
Property.

8.1.27 Leases. Become, or permit any of its Subsidiaries to become, a lessee
under any operating lease (other than a lease under which Borrower or any of its
Subsidiaries is lessor) of Property if the aggregate Rentals payable during any
current or future of 12 consecutive months under the lease in question and all
other leases under which Borrower or any of its Subsidiaries is then lessee
would exceed One Million Five Hundred Thousand Dollars ($1,500,000). Lease
payments made with respect to the Sale and Leaseback Transaction are capital
lease payments not operating lease payments. The term “Rentals” means, as of the
date of determination, all payments which the lessee is required to make by the
terms of any lease.

8.2 Specific Financial Covenants. During the Term, and thereafter for so long as
there are any Obligations outstanding, Co-Borrowers covenant that, unless
otherwise consented to by Majority Lenders, in writing, they shall comply with
all of the financial covenants set forth in Exhibit 8.3 hereto. If GAAP changes
from the basis used in preparing the audited financial statements delivered to
Agent by Borrower on or before the Closing Date, Borrower will provide Agent
with certificates demonstrating compliance with such financial covenants and
will include, at the election of Borrower or upon the request of Agent,
calculations setting forth the adjustments necessary to demonstrate how Borrower
is also in compliance with such financial covenants based upon GAAP as in effect
on the Closing Date.

SECTION 9. CONDITIONS PRECEDENT

Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
the initial Loan, nor shall Agent be required to or issue or procure the initial
Letter of Credit or LC Guaranty unless and until each of the following
conditions has been and continues to be satisfied:

9.1 Documentation. Agent shall have received, in form and substance satisfactory
to Agent and its counsel, a duly executed copy of this Agreement and the other
Loan Documents, together with such additional documents, instruments, opinions
and certificates as Agent and its counsel shall require in connection therewith
from time to time, all in form and substance satisfactory to Agent and its
counsel.

 

39



--------------------------------------------------------------------------------

9.2 No Default. No Default or Event of Default shall exist.

9.3 Other Conditions. Each of the conditions precedent set forth in the Loan
Documents shall have been satisfied.

9.4 No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.

9.5 Material Adverse Effect. As of the Closing Date, since December 31, 2005,
there has not been any material adverse change in its business, assets,
financial condition, income or prospects.

9.6 Availability. Agent shall have determined immediately after the payment of
all expenses incurred in connection herewith, Availability shall equal or exceed
$30,000,000.

9.7 Closing Fees. Co-Borrowers shall have paid to Agent for the benefit of the
applicable Lenders the fees provided for in Section 2.3.

9.8 Environmental Matters. Agent shall be satisfied as to the existing potential
liability of Borrower and its Subsidiaries with respect to environmental matters
including compliance with all laws and regulations relating to environmental
protection.

SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

10.1 Events of Default. The occurrence of one or more of the following events
shall constitute an “Event of Default”:

10.1.1 Payment of Obligations. Co-Borrowers shall fail to pay any of the
Obligations hereunder or under any Note on the due date thereof (whether due at
stated maturity, on demand, upon acceleration or otherwise).

10.1.2 Misrepresentations. Any representation, warranty or other statement made
or furnished to Agent or any Lender by or on behalf of Borrower, any Subsidiary
of Borrower or any Guarantor in this Agreement, any of the other Loan Documents
or any instrument, certificate or financial statement furnished in compliance
with or in reference thereto proves to have been false or misleading in any
material respect when made, furnished or reaffirmed pursuant to Section 7.2
hereof

 

40



--------------------------------------------------------------------------------

10.1.3 Breach of Specific Covenants. Co-Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection 5.2,
5.3, 5.4, 6.1.1, 6.1.2, 6.2.4, 6.2.5, 8.1.1, 8.1.4, 8.1.9, 8.2 or 8.3 hereof on
the date that Co-Borrower (or any one of them) are (is) required to perform,
keep or observe such covenant or shall fail or neglect to perform, keep or
observe any covenant contained in Section 8.1.3 or 8.1.7 hereof within 5 days
following the date on which Co-Borrower (or any one of them) are (is) required
to perform, keep or observe such covenant.

10.1.4 Breach of Other Covenants. Borrower or any Subsidiary of Borrower shall
fail or neglect to perform, keep or observe any covenant contained in this
Agreement (other than a covenant which is dealt with specifically elsewhere in
Section 10.1 hereof) and the breach of such other covenant is not cured to
Majority Lenders’ satisfaction within fifteen (15) days after the sooner to
occur of Borrower’s receipt of notice of such breach from Agent or any Lender or
the date on which such failure or neglect first becomes known to any officer of
Borrower or any Subsidiary of any Borrower; provided, however, that if a cure
cannot be effected within such fifteen (15) day period, Co-Borrowers shall have
ten (10) additional days to effect such cure if during such ten-day period
Co-Borrowers are diligent in pursuing such a cure.

10.1.5 Default Under Security Documents or Other Agreements. Any event of
default shall occur under, or Borrower or any of its Subsidiaries shall default
in the performance or observance of any term, covenant, condition or agreement
contained in, any of the Security Documents, or the Other Agreements and such
default shall continue beyond any applicable grace period.

10.1.6 Other Defaults. There shall occur any default or event of default on the
part of Borrower or any Subsidiary of Borrower under any agreement, document or
instrument to which Borrower or such Subsidiary of Borrower is a party or by
which Borrower, such Subsidiary of Borrower or any of its Property is bound,
evidencing or relating to any Indebtedness (other than the Obligations) with an
outstanding principal balance in excess of $750,000, if the payment or maturity
of such Indebtedness is or could be accelerated in consequence of such event of
default or demand for payment of such Indebtedness is made or could be made in
accordance with the terms thereof

10.1.7 Uninsured Losses. Any material loss, theft, damage or destruction of any
portion of the Collateral having a fair market value of $750,000, in the
aggregate, if not fully covered (subject to such deductibles and self-insurance
retentions as Agent shall have permitted) by insurance.

10.1.8 Insolvency and Related Proceedings. Borrower or any Subsidiary of
Borrower shall cease to be Solvent or shall suffer the appointment of a
receiver, trustee, custodian or similar fiduciary, or shall make an assignment
for the benefit of creditors, or any petition for an order for relief shall be
filed by or against Borrower or any Subsidiary of Borrower under U.S. federal
bankruptcy laws (if against Borrower or any Subsidiary of Borrower the
continuation of such proceeding for more than 30 days), or Borrower or any
Subsidiary of Borrower shall make any offer of settlement, extension or
composition to their respective unsecured creditors generally.

 

41



--------------------------------------------------------------------------------

10.1.9 Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of Borrower or any Subsidiary of Borrower for a
period which materially adversely affects Borrower’s or such Subsidiary’s
capacity to continue its business on a profitable basis; or Borrower or any
Subsidiary of Borrower shall suffer the loss or revocation of any material
license or permit now held or hereafter acquired by Borrower or any Subsidiary
of Borrower which is necessary to the continued or lawful operation of its
business; or Borrower or any Subsidiary of Borrower shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs; or any
material lease or agreement pursuant to which Borrower or any Subsidiary of
Borrower leases, uses or occupies any Property shall be canceled or terminated
prior to the expiration of its stated term, except any such lease or agreement
the cancellation or termination of which could not reasonably be expected to
have a Material Adverse Effect; or any material portion of the Collateral shall
be taken through condemnation or the value of such Property shall be impaired
through condemnation.

10.1.10 Change of Control. A Change of Control shall have occurred and, with
respect to a Board Change of Control only, Agent or Majority Lenders shall have
declared in writing that such Board Change constitutes an Event of Default
within [30] days after the occurrence of such Board Change of Control. Agent and
Lenders agree not to charge Co-Borrowers any fee in order to waive or not
declare an Event of Default as a result of a Board Change of Control.

10.1.11 ERISA. A Reportable Event shall occur which, in Agent’s reasonable
determination, constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, or any Plan shall be
terminated or any such trustee shall be requested or appointed, or if Borrower
or any Subsidiary of Borrower is in “default” (as defined in Section 4219(c)(5)
of ERISA) with respect to payments to a Multiemployer Plan resulting from
Borrower’s or such Subsidiary’s complete or partial withdrawal from such Plan
and any such event could reasonably be expected to have a Material Adverse
Effect.

10.1.12 Challenge to Agreement. Borrower or any Subsidiary of Borrower, or any
Affiliate of any of them, shall challenge or contest in any action, suit or
proceeding the validity or enforceability of this Agreement or any of the other
Loan Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Agent.

10.1.13 Criminal Forfeiture. Borrower or any Subsidiary of Borrower or any other
Guarantor shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of Borrower or any Subsidiary of Borrower.

10.1.14 Judgments. Any money judgments, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against Borrower or any
Subsidiary of Borrower, or any of their respective Property (i) in the case of
money judgments, in an amount of Two Hundred Fifty Thousand Dollars ($250,000)
or more for all such judgments, attachments or processes in the aggregate, in
each case in excess of any applicable insurance with respect to which the
insurer has admitted liability, and (ii) in the case of non-monetary Judgments,
such

 

42



--------------------------------------------------------------------------------

Judgment or Judgments (in the aggregate) could reasonably be expected to have a
Material Adverse Effect, in each case which Judgment is not stayed, released or
discharged within 30 days.

10.1.15 Senior Management. Borrower’s chief executive officer or chief financial
officer shall resign or otherwise cease to be employed by Borrower and such
individual(s) is (are) not replaced within 60 days after the date on which such
officer(s) is (are) no longer employed by Borrower with an individual(s)
acceptable to Agent.

10.2 Acceleration of the Obligations. Upon or at any time after the occurrence
and during the continuance of an Event of Default, (i) the Revolving Loan
Commitments shall, at the option of Agent or Majority Lenders be terminated
and/or (ii) Agent or Majority Lenders may declare all or any portion of the
Obligations at once due and payable without presentment, demand, protest or
further notice by Agent or any Lender, and Co-Borrowers shall forthwith pay to
Agent, the full amount of such Obligations, provided, that upon the occurrence
of an Event of Default specified in subsection 10.1.8 hereof, the Revolving Loan
Commitments shall automatically be terminated and all of the Obligations shall
become automatically due and payable, in each case without declaration, notice
or demand by Agent or any Lender.

10.3 Other Remedies. Upon the occurrence and during the continuance of an Event
of Default, Agent shall have and may and, upon receiving an instruction from
Majority Lenders in accordance with Section 11.1, shall exercise from time to
time the following other rights and remedies:

10.3.1 All of the rights and remedies of a secured party under the UCC or under
other applicable law, and all other legal and equitable rights to which Agent or
Lenders may be entitled, all of which rights and remedies shall be cumulative
and shall be in addition to any other rights or remedies contained in this
Agreement or any of the other Loan Documents, and none of which shall be
exclusive.

10.3.2 The right to take immediate possession of the Collateral, and to
(i) require Borrower and each of its Subsidiaries to assemble the Collateral, at
Co-Borrowers’ expense, and make it available to Agent at a place designated by
Agent which is reasonably convenient to both parties, and (ii) enter any
premises where any of the Collateral shall be located and to keep and store the
Collateral on said premises until sold (and if said premises be the Property of
Borrower or any Subsidiary of Borrower, Borrower agrees not to charge, or permit
any of its Subsidiaries to charge, Agent for storage thereof).

10.3.3 The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent’s option, disclaim any and all
warranties regarding the Collateral in connection with any such sale.
Co-Borrowers agree that 10 days’ written notice to Borrower or any of its
Subsidiaries of any public or private sale or other disposition of Collateral
shall be reasonable notice thereof, and such sale shall be at such locations as
Agent may designate in said notice. Agent shall have the right to conduct such
sales on Borrower’s or any of its Subsidiaries’ premises, without charge
therefor, and such sales

 

43



--------------------------------------------------------------------------------

may be adjourned from time to time in accordance with applicable law. Agent
shall have the right to sell, lease or otherwise dispose of the Collateral, or
any part thereof, for cash, credit or any combination thereof, and Agent, on
behalf of Lenders, may purchase all or any part of the Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of such
purchase price, may set off the amount of such price against the Obligations.
The proceeds realized from the sale of any Collateral shall be applied, after
allowing 2 Business Days for collection, first to the costs, expenses and
attorneys’ fees incurred by Agent in collecting the Obligations, in enforcing
the rights of Agent and Lenders under the Loan Documents and in collecting,
retaking, completing, protecting, removing, storing, advertising for sale,
selling and delivering any Collateral and second as provided in subsection 3.4.2
hereof. If any deficiency shall arise, Co-Borrowers shall remain jointly and
severally liable to Agent and Lenders therefor.

10.3.4 Agent is hereby granted a license or other right to use, without charge,
Borrower’s and each of its Subsidiary’s labels, patents, copyrights, licenses,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any Property of a similar nature, as it pertains to the
Collateral, in completing, advertising for sale and selling any Collateral and
Borrower’s and each of its Subsidiary’s rights under all licenses and all
franchise agreements shall inure to Agent’s benefit.

10.3.5 Agent may, at its option, or shall, if so required by Majority Lenders,
require Co-Borrowers to deposit with Agent funds equal to the LC Amount;
provided that upon the occurrence of an Event of Default specified in
Section 10.1.8 hereof, Co-Borrowers shall automatically deposit with Agent funds
equal to the LC Amount and, if Co-Borrowers fail to promptly make such deposit,
Agent may advance such amount as a Revolving Credit Loan (whether or not an
Overadvance is created thereby). Each such Revolving Credit Loan shall be
secured by all of the Collateral and shall constitute a Base Bate Portion. Any
such deposit or advance shall be held by Agent as a reserve to fund future
payments on such LC Guaranties and future drawings against such Letters of
Credit. At such time as all LC Guaranties have been paid or terminated and all
Letters of Credit have been drawn upon or expired, any amounts remaining in such
reserve shall be applied against any outstanding Obligations, or, if all
Obligations have been indefeasibly paid in full, returned to Co-Borrowers.

10.4 Set Off and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Lender is hereby authorized
by each Co-Borrower at any time or from time to time, with prior written consent
of Agent and with reasonably prompt subsequent notice to Co-Borrowers (any prior
or contemporaneous notice to Co-Borrowers being hereby expressly waived) to set
off and to appropriate and to apply any and all (i) balances held by such Lender
at any of its offices for the account of Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to Borrower or its
Subsidiaries), and (ii) other property at any time held or owing by such Lender
to or for the credit or for the account of Borrower or any of its Subsidiaries,
against and on account of any of the Obligations. Any Lender exercising a right
to set off shall, to the extent the amount of any such set off exceeds its
Revolving Loan Percentage of the amount set off, purchase for cash (and the
other Lenders shall sell) interests in each such other Lender’s pro rata share
of the Obligations as would be necessary to cause such Lender to share such
excess with each other Lender in accordance with their respective Revolving Loan
Percentages. Each Co-Borrower agrees, to the fullest extent

 

44



--------------------------------------------------------------------------------

permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its pro rata share of the Obligations and upon doing so
shall deliver such excess to Agent for the benefit of all Lenders in accordance
with the Revolving Loan Percentages.

10.5 Remedies Cumulative; No Waiver. All covenants, conditions, provisions,
warranties, guaranties, indemnities, and other undertakings of Co-Borrowers
contained in this Agreement and the other Loan Documents, or in any document
referred to herein or contained in any agreement supplementary hereto or in any
schedule or in any Guaranty Agreement given to Agent or any Lender or contained
in any other agreement between any Lender and any or all Co-Borrower(s) or
between Agent and any or all Co-Borrower(s) heretofore, concurrently, or
hereafter entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Co-Borrowers herein contained. The failure or delay of Agent or any Lender to
require strict performance by Co-Borrowers of any provision of this Agreement or
to exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from Co-Borrowers to Agent and each Lender have been fully
satisfied. None of the undertakings, agreements, warranties, covenants and
representations of Co-Borrowers contained in this Agreement or any of the other
Loan Documents and no Default or Event of Default by Co-Borrowers under this
Agreement or any other Loan Documents shall be deemed to have been suspended or
waived by Lenders, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and is signed by a duly authorized
representative of Agent and directed to Borrower, on its own behalf and on
behalf of each other Co-Borrower.

 

45



--------------------------------------------------------------------------------

SECTION 11. AGENT

11.1 Authorization and Action , Each Lender hereby appoints and authorizes Agent
to take such action on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. Each Lender hereby acknowledges that Agent shall not have by reason of
this Agreement assumed a fiduciary relationship in respect of any Lender. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and shall not assume, or be deemed to have assumed, any
obligation toward, or relationship of agency or trust with or for, Co-Borrowers.
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including without limitation enforcement and collection of the
Notes), Agent may, but shall not be required to, exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, whenever such instruction shall be requested by Agent or
required hereunder, or a greater or lesser number of Lenders if so required
hereunder, and such instructions shall be binding upon all Lenders; provided,
that Agent shall be fully justified in failing or refusing to take any action
which exposes Agent to any liability (for which Agent, in the reasonable
exercise of its discretion, believes it is not adequately indemnified against)
or which is contrary to this Agreement, the other Loan Documents or applicable
law, unless Agent is indemnified to its satisfaction by the other Lenders
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action. If Agent seeks the consent or approval of
the Majority Lenders (or a greater or lesser number of Lenders as required in
this Agreement), with respect to any action hereunder, Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that the
Majority Lenders (or such greater or lesser number of Lenders) have instructed
Agent to act or refrain from acting pursuant hereto.

11.2 Agent’s Reliance, Etc. Neither Agent, any Affiliate of Agent, nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, Agent: (i) may treat each Lender party hereto as the holder of
Obligations until Agent receives written notice of the assignment or transfer or
such lender’s portion of the Obligations signed by such Lender and in form
reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (iii) makes
no warranties or representations to any Lender and shall not be responsible to
any Lender for any recitals, statements, warranties or representations made in
or in connection with this Agreement or any other Loan Documents; (iv) shall not
have any duty beyond Agent’s customary practices in respect of loans in which
Agent is the only lender, to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Loan Documents on the part of Co-Borrowers, to inspect the property
(including the books and records) of Co-Borrowers, to monitor the financial
condition of Co-Borrowers or to ascertain the existence or possible existence or
continuation of any Default or Event of Default; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other

 

46



--------------------------------------------------------------------------------

instrument or document furnished pursuant hereto or thereto; (vi) shall not be
liable to any Lender for any action taken, or inaction, by Agent upon the
instructions of Majority Lenders pursuant to Section 11.1 hereof or refraining
to take any action pending such instructions; (vii) shall not be liable for any
apportionment or distributions of payments made by it in good faith pursuant to
Section 3 hereof; (viii) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate, message or other instrument or writing (which may be by telephone,
facsimile, telegram, cable or telex) believed in good faith by it to be genuine
and signed or sent by the proper party or parties; and (ix) may assume that no
Event of Default has occurred and is continuing, unless Agent has actual
knowledge of the Event of Default, has received notice from Co-Borrowers or
Co-Borrowers’ independent certified public accounts stating the nature of the
Event of Default, or has received notice from a Lender stating the nature of the
Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing. In the event any apportionment or distribution
described in clause (vii) above is determined to have been made in error, the
sole recourse of any Person to whom payment was due but not made shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.

11.3 Bank of America and Affiliates. With respect to its commitment hereunder to
make Loans, Bank of America shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent; and the terms “Lender,” “Lenders” or “Majority
Lenders” shall, unless otherwise expressly indicated, include Bank of America in
its individual capacity as a Lender. Bank of America and its Affiliates may lend
money to, and generally engage in any kind of business with, any Co-Borrower,
and any Person who may do business with or own Securities of any Co-Borrower all
as if Bank of America were not Agent and without any duty to account therefor to
any other Lender.

11.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the financial
statements referred to herein and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Agent
shall not have any duty or responsibility, either initially or on an ongoing
basis, to provide any Lender with any credit or other similar information
regarding Co-Borrowers, except for any reports or information that Agent is
expressly required to give Lenders pursuant to the terms of this Agreement.

11.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Co-Borrowers), in accordance with their respective Aggregate
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties,

 

47



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct or resulting from Product
Obligations offered by Agent or its Affiliates to any Co-Borrower. Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share, as set forth above, of any out-of-pocket expenses
(including reasonable attorneys’ fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement and
each other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Co-Borrowers. The obligations of Lenders under this Section 11.5
shall survive the payment in full of all Obligations and the termination of this
Agreement. If after payment and distribution of any amount by Agent to Lenders,
any Lender or any other Person, including any Co-Borrower, any creditor of a
Co-Borrower, a liquidator, administrator or trustee in bankruptcy, recovers from
Agent any amount found to have been wrongfully paid to Agent or disbursed by
Agent to Lenders, then Lenders, in accordance with their respective Aggregate
Percentages, shall reimburse Agent for all such amounts.

11.6 Rights and Remedies to be Exercised by Agent Only. Each Lender agrees that,
except as set forth in Section 10.4 and except, at times when no Person is
acting as Agent, for any action to sue for and collect a judgment upon its Note,
no Lender shall have any right individually (i) to realize upon the security
created by this Agreement or any other Loan Document, (ii) to enforce any
provision of this Agreement or any other Loan Document, or (iii) to make demand
under this Agreement or any other Loan Document.

11.7 Agency Provisions Relating to Collateral. Each Lender authorizes and
ratifies Agent’s entry into this Agreement and the Security Documents for the
benefit of Lenders. Each Lender agrees that any action taken by Agent with
respect to the Collateral in accordance with the provisions of this Agreement or
the Security Documents, and the exercise by Agent of the powers set forth herein
or therein (other than any act or omission that is contrary to the written
instructions of Majority Lenders given pursuant to Section 11.1.), together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or the Loan Documents which may
be necessary to perfect and maintain perfected Agent’s Liens upon the
Collateral, for its benefit and the ratable benefit of Lenders. Lenders hereby
irrevocably authorize Agent, at its option and in its discretion, to release any
Lien granted to or held by Agent upon any Collateral (i) upon termination of the
Agreement and payment and satisfaction of all Obligations; or (ii) constituting
property being sold or disposed of if Borrower, on its own behalf and on behalf
of each other Co-Borrower, certifies to Agent that the sale or disposition is
made in compliance with subsection 8.2.9 hereof (and Agent may rely conclusively
on any such certificate, without further inquiry); or (iii) constituting
property in which no Co-Borrower owned any interest at the time the Lien was
granted or at any time thereafter; or (iv) in connection with any foreclosure
sale or other disposition of Collateral after the occurrence and during the
continuation of an Event of Default or (v) if approved, authorized or ratified
in writing by Agent at the direction of all Lenders. Upon request by Agent at
any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by a Co-Borrower or is cared for, protected or
insured or

 

48



--------------------------------------------------------------------------------

has been encumbered or that the Liens granted to Agent herein or pursuant to the
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of its rights,
authorities and powers granted or available to Agent in this Section 11.7 or in
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, exercised in good faith,
but consistent with the provisions of this Agreement, including given Agent’s
own interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any Lender.

11.8 Agent’s Right to Purchase Commitments. Agent shall have the right, but
shall not be obligated, at any time upon written notice to any Lender and with
the consent of such Lender, which may be granted or withheld in such Lender’s
sole discretion, to purchase and assume for Agent’s own account all of such
Lender’s interests in this Agreement, the other Loan Documents and the
Obligations, for the unpaid balance of the outstanding Obligations owed to such
Lender, including without limitation all accrued and unpaid interest and fees.

11.9 Right of Sale, Assignment, Participations. Each Co-Borrower hereby consents
to any Lender’s participation, sale, assignment, transfer or other disposition,
at any time or times hereafter, of this Agreement and any of the other Loan
Documents, or of any portion hereof or thereof, including, without limitation,
such Lender’s rights, title, interests, remedies, powers, and duties hereunder
or thereunder subject to the terms and conditions set forth below:

11.9.1 Sales, Assignments. Each assigning Lender hereby agrees that, with
respect to any sale or assignment (i) no such sale or assignment shall be for an
amount of less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (ii) each such sale or assignment shall be made on terms and conditions
which are customary in the industry at the time of the transaction, (iii) Agent
and, in the absence of a Default or Event of Default, Borrower, on its own
behalf and on behalf of each other Co-Borrower, must consent, such consent not
to be unreasonably withheld, to each such assignment to a Person that is not an
original signatory to this Agreement, (iv) the assigning Lender shall pay to
Agent a processing and recordation fee of $3,500 and any reasonable
out-of-pocket attorneys’ fees and expenses incurred by Agent in connection with
any such sale or assignment and (v) Agent, the assigning Lender and the assignee
Lender shall each have executed and delivered an Assignment and Acceptance
Agreement. After such sale or assignment has been consummated (x) the assignee
Lender thereupon shall become a “Lender” for all purposes of this Agreement and
(y) the assigning Lender shall have no further liability for funding the portion
of Revolving Loan Commitments assumed by such other Lender. Notwithstanding any
other provision of this Agreement, any Lender may at any time create a security
interest in, or pledge, all or any portion of its rights under and interest in
this Agreement and any note held by it in favor of any federal reserve bank in
accordance with Regulation A of the Board or U.S. Treasury Regulation 31 CFR §
203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

11.9.2 Participations. Any Lender may grant participations in its extensions of
credit hereunder to any other Lender or other lending institution (a
“Participant”), provided that

 

49



--------------------------------------------------------------------------------

(i) no such participation shall be for an amount of less than $5,000,000,
(ii) no Participant shall thereby acquire any direct rights under this
Agreement, (iii) no Participant shall be granted any right to consent to any
amendment, except to the extent any of the same pertain to (1) reducing the
aggregate principal amount of, or interest rate on, or fees applicable to, any
Loan or (2) extending the final stated maturity of any Loan or the stated
maturity of any portion of any payment of principal of, or interest or fees
applicable to, any of the Loans; provided, that the rights described in this
subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Co-Borrowers and Agent shall continue to deal solely
and directly with the originating Lender in connection with the originating
Lender’s rights and obligations under this Agreement and the other Loan
Documents, (vii) in no event shall any financial institution purchasing the
participation grant a participation in its participation interest in the Loans
without the prior written consent of Agent, and, in the absence of a Default or
an Event of Default, Borrower, on its own behalf and on behalf of each other
Co-Borrower, which consents shall not unreasonably be withheld and (viii) all
amounts payable by Co-Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation. Notwithstanding the sale
by any Lender of any participation hereunder, no Participant shall be deemed to
be or have the rights and obligations of a Lender hereunder except that (a) any
participant shall have a right of setoff under Section 10.4 as if it were such
Lender and the amount of its participation were owing directly to such
participant by the Co-Borrowers and (b) each such Participant shall be entitled
to the benefits of Sections 3.8, 3.9 and 12.2 with respect to its participation.

11.9.3 Certain Agreements of Co-Borrowers. Each Co-Borrower agrees that (i) it
will use commercially reasonable best efforts to assist and cooperate with each
Lender in any manner reasonably requested by such Lender to effect the sale of
participation in or assignments of any of the Loan Documents or any portion
thereof or interest therein, including, without limitation, assisting in the
preparation of appropriate disclosure documents and making members of management
available at reasonable times and upon reasonable notice to meet with and answer
questions of potential assignees and Participants; and (ii) subject to the
provisions of Section 12.14 hereof, such Lender may disclose credit information
regarding Co-Borrowers to any potential Participant or assignee.

11.9.4 Non U.S. Resident Transferees. If, pursuant to this Section 11.9, any
interest in this Agreement or any Loans is transferred to any transferee which
is organized under the laws of any jurisdiction other than the United States or
any state thereof, the transferor Lender shall cause such transferee (other than
any Participant), and may cause any Participant, concurrently with and as a
condition precedent to the effectiveness of such transfer, to (i) represent to
the transferor Lender (for the benefit of the transferor Lender, Agent, and
Co-Borrowers) that under applicable law and treaties no taxes will be required
to be withheld by Agent, Co-Borrowers or the transferor Lender with respect to
any payments to be made to such transferee in respect of the interest so
transferred, (ii) furnish to the transferor Lender, Agent and Co-Borrowers
either United States Internal Revenue Service Form W-8BEN or United States
Internal Revenue Service Form W-8ECI (wherein such transferee claims entitlement
to complete

 

50



--------------------------------------------------------------------------------

exemption from United States federal withholding tax on all interest payments
hereunder), and (iii) agree (for the benefit of the transferor Lender, Agent and
Co-Borrowers) to provide the transferor Lender, Agent and Co-Borrowers a new
Form W-8BEN or Form W-8ECI upon the obsolescence of any previously delivered
form and comparable statements in accordance with applicable United States laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable United States laws and
regulations with regard to such withholding tax exemption.

11.10 Amendment. No amendment or waiver of any provision of this Agreement or
any other Loan Document (including without limitation any Note), nor consent to
any departure by Co-Borrowers therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and
Co-Borrowers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given, provided, that
no amendment, waiver or consent shall be effective, unless (i) in writing and
signed by each Lender, to any of the following: (1) except as expressly
permitted by Section 2.13, increase or decrease the aggregate Loan Commitments
or any Lender’s Revolving Loan Commitment, (2) reduce the principal of, or
interest on, any amount payable hereunder or under any Note, other than those
payable only to Bank of America in its capacity as Agent, which may be reduced
by Bank of America unilaterally, (3) amend the definition of Applicable Margin
or increase or decrease any interest rate payable hereunder (other than the
waiver or rescission of interest charged at the Default Rate which waiver or
rescission may be effected by Majority Lenders), (4) postpone any date fixed for
any payment of principal of, or interest on, any amounts payable hereunder or
under any Note, other than those payable only to Bank of America in its capacity
as Agent, which may be postponed by Bank of America unilaterally, (5) increase
any advance percentage (including, without limitation, the Inventory Advance
Percentage) contained in the definition of the term Borrowing Base, (6) reduce
the number of Lenders that shall be required for Lenders or any of them to take
any action hereunder, (7) release or discharge any Person liable for the
performance of any obligations of Co-Borrowers hereunder or under any of the
Loan Documents, (8) amend any provision of this Agreement that requires the
consent of all Lenders or consent to or waive any breach thereof, (9) amend the
definition of the term “Majority Lenders”, (10) amend subsection 3.4.2,
subsection 8.1.11 or this Section 11.10, (11) release any substantial portion of
the Collateral, unless otherwise permitted pursuant to Section 11.7 hereof,
(12) amend the definition of Borrowing Base in any manner that materially
increases the principal amount of Revolving Credit Loans that Co-Borrowers are
able to obtain or (13) amend clause (iii) of subsection 8.2.3; or (ii) in
writing and signed by Agent in addition to the Lenders required above to affect
the rights or duties of Agent under this Agreement, any Note or any other Loan
Document.

11.11 Resignation of Agent; Appointment of Successor. Agent may resign as Agent
by giving not less than thirty (30) days’ prior written notice to Lenders and
Borrower, on its own behalf and on behalf of each other Co-Borrower. If Agent
shall resign under this Agreement, then, (i) subject to the consent of
Co-Borrowers (which consent shall not be unreasonably withheld and which consent
shall not be required during any period in which a Default or an Event of
Default exists), Majority Lenders shall appoint from among Lenders a successor
agent for Lenders or (ii) if a successor agent shall not be so appointed and
approved within the thirty (30) day period following Agent’s notice to Lenders
and Co-Borrowers of its resignation, then Agent shall appoint a financial
institution as successor agent who shall serve as Agent until such

 

51



--------------------------------------------------------------------------------

time as Majority Lenders appoint a successor agent, subject to Co-Borrowers’
consent as set forth above. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties of Agent and the term “Agent” shall
mean such successor effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement. After the resignation of any Agent hereunder, the provisions of
this Section 11 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.

11.12 Audit and Examination Reports; Disclaimer by Lenders. By signing this
Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or on behalf of Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon Borrower’s books and records, as well as on
representations of Borrower’s personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner, in accordance with the provisions of Section 12.14; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Co-Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Co-Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorney’s fees and expenses) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

SECTION 12. MISCELLANEOUS

12.1 Power of Attorney. Each Co-Borrower hereby irrevocably designates, makes,
constitutes and appoints Agent (and all Persons designated by Agent) as such
Co-Borrower’s

 

52



--------------------------------------------------------------------------------

true and lawful attorney (and agent-in-fact), solely with respect to the matters
set forth in this Section 12.1, and Agent, or Agent’s agent, may, without notice
to Co-Borrowers and in Co-Borrower’s or Agent’s name, but at the cost and
expense of Co-Borrowers:

12.1.1 At such time or times as Agent or said agent, in its sole discretion, may
determine, endorse any Co-Borrower’s name on any checks, notes, acceptances,
drafts, money orders or any other evidence of payment or proceeds of the
Collateral which come into the possession of Agent or under Agent’s control.

12.1.2 At such time or times upon or after the occurrence and during the
continuance of an Event of Default (provided that the occurrence of an Event of
Default shall not be required with respect to clauses (iv), (vi), (viii) and
(ix) below), as Agent or its agent in its sole discretion may determine:
(i) demand payment of the Accounts from the Account Debtors, enforce payment of
the Accounts by legal proceedings or otherwise, and generally exercise all of
Co-Borrowers’ rights and remedies with respect to the collection of the
Accounts; (ii) settle, adjust, compromise, discharge or release any of the
Accounts or other Collateral or any legal proceedings brought to collect any of
the Accounts or other Collateral; (iii) sell or assign any of the Accounts and
other Collateral upon such terms, for such amounts and at such time or times as
Agent deems advisable, and at Agent’s option, with all warranties regarding the
Collateral disclaimed; (iv) take control, in any manner, of any item of payment
or proceeds relating to any Collateral; (v) prepare, file and sign any
Co-Borrower’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to any Co-Borrower and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse the name of any Co-Borrower upon any of the items
of payment or proceeds relating to any Collateral and deposit the same to the
account of Agent on account of the Obligations; (viii) endorse the name of any
Co-Borrower upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to the Accounts,
Inventory and any other Collateral; (ix) use any Co-Borrower’s stationery and
sign the name of any Co-Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent’s determination, to fulfill Co-Borrowers’ obligations under
this Agreement.

The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.

12.2 Indemnity. Co-Borrowers hereby agree to indemnify Agent and each Lender
(and each of their Affiliates, attorneys, employees, officers, directors and
agents) and hold Agent and each Lender (and each of their Affiliates, attorneys,
employees, officers, directors and agents) harmless from and against any
liability, loss, damage, suit, action or proceeding ever suffered or incurred by
any such Person (including reasonable attorneys fees and legal expenses) (a) as
the result of Co-Borrowers’ failure to observe, perform or discharge
Co-Borrowers’ duties hereunder; (b) by reason of, relating to or in connection
with the execution, delivery, performance or enforcement of any Loan Document,
any commitments relating thereto, or any

 

53



--------------------------------------------------------------------------------

transaction contemplated by any Loan Document; or (c) by reason of, relating to
or in connection with any credit extended or used under the Loan Documents or
any act done or omitted by any Person, or the exercise of any rights or remedies
thereunder, including the acquisition of any collateral by the Lender by way of
foreclosure of the lien thereon, deed or bill of sale in lieu of such
foreclosure or otherwise, except those resulting from the gross negligence or
intentional misconduct of Agent, any Lender, any Affiliate of Agent or any
Lender or any of their attorneys, employees, officers, directors or agents. In
addition, Co-Borrowers shall defend Agent and each Lender (and each of their
Affiliates) against and save it harmless from all claims of any Person with
respect to the Collateral (except those resulting from the gross negligence or
intentional misconduct of Agent, any Lender or any Affiliate of Agent or any
Lender, as applicable). Without limiting the generality of the foregoing, these
indemnities shall extend to any claims asserted against Agent or any Lender (and
each of their Affiliates) by any Person under any Environmental Laws by reason
of Co-Borrowers’ or any other Person’s failure to comply with laws applicable to
solid or hazardous waste materials or other toxic substances. Notwithstanding
any contrary provision in this Agreement, the obligation of Co-Borrowers under
this Section 12.2 shall survive the payment in full of the Obligations and the
termination of this Agreement.

12.3 Sale of Interest. No Co-Borrower may sell, assign or transfer any interest
in this Agreement, any of the other Loan Documents, or any of the Obligations,
or any portion thereof, including, without limitation, Co-Borrowers’ rights,
title, interests, remedies, powers, and duties hereunder or thereunder.

12.4 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

12.5 Successors and Assigns, This Agreement, the Other Agreements and the
Security Documents shall be binding upon and inure to the benefit of the
successors and assigns of each Co-Borrower, Agent and each Lender permitted
under Section 11.9 hereof

12.6 Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.

12.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument.

12.8 Notice. Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing, and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight

 

54



--------------------------------------------------------------------------------

courier or by facsimile and, unless otherwise expressly provided herein, shall
be deemed to have been validly served, given, delivered or received immediately
when delivered against receipt, three (3) Business Days’ after deposit in the
mail, postage prepaid, one (1) Business Day after deposit with an overnight
courier or, in the case of facsimile notice, when sent with respect to machine
confirmed, addressed as follows:

 

If to Agent:

  

Bank of America, N.A.

One South Wacker Drive

Suite 3400

Chicago, Illinois 60606

Attention: Loan Administration Manager

Facsimile No.: (312) 332-6537

With a copy to:

  

Vedder, Price, Kaufman & Kammholz, P.C.

222 North LaSalle Street

Suite 2600

Chicago, Illinois 60601

Attention: John T. McEnroe

Facsimile No.: (312) 609-5005

If to Co-Borrowers:

  

PW Eagle, Inc.

1550 Valley River Drive

Eugene, Oregon 97440

Attention: Scott M. Long

Facsimile No.: (541) 686-9248

With a copy to:

  

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402-1425

Attention: K. Lisa Holter

Facsimile No.: (612) 492-7077

If to any Lender:

   at the address of such Lender indicated in its signature page hereto

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.

12.9 Consent. Whenever Agent’s, Majority Lenders’ or all Lenders’ consent is
required to be obtained under this Agreement, any of the Other Agreements or any
of the Security Documents as a condition to any action, inaction, condition or
event, except as otherwise specifically provided herein, Agent, Majority Lenders
or all Lenders, as applicable, shall be authorized to give or withhold such
consent in their sole and absolute discretion and to condition its consent upon
the giving of additional Collateral security for the Obligations, the payment of
money or any other matter.

 

55



--------------------------------------------------------------------------------

12.10 Credit Inquiries. Each Co-Borrower hereby authorizes and permits Agent and
each Lender to respond to usual and customary credit inquiries from third
parties concerning such Co-Borrower or any of its Subsidiaries, consistent with
usual and customary practices in the industry.

12.11 Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.

12.12 Entire Agreement. This Agreement and the other Loan Documents, together
with all other instruments, agreements and certificates executed by the parties
in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.

12.13 Interpretation. No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

12.14 Confidentiality. Agent and each Lender shall hold all nonpublic
information in accordance with Agent’s and such Lender’s customary procedures
for handling confidential information of this nature and in accordance with safe
and sound banking practices and in any event may make disclosure reasonably
required by a prospective participant or assignee in connection with the
contemplated participation or assignment or as required or requested by any
governmental authority or representative thereof or pursuant to legal process
and shall require any such participant or assignee to agree to comply with this
Section 12.14. Agent and each Lender shall advise Borrower in writing of any
such disclosure. Neither Agent nor any Lender shall use any nonpublic
information concerning Borrower in contravention of state or federal securities
laws. Agent and each Lender acknowledges that it is aware, and that it will
advise its directors, officers, employees and representatives, that the United
States securities laws prohibit any person who has received from an issuer
material, non-public information concerning that issuer from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances under which it is reasonably foreseeable that
such person is likely to purchase or sell securities of such issuer.

12.15 GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN CHICAGO,
ILLINOIS. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT IF ANY OF THE
COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN ILLINOIS, THE LAWS OF
SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND PROCEDURE FOR FORECLOSURE
OF AGENT’S LIEN UPON SUCH COLLATERAL AND THE ENFORCEMENT OF AGENT’S OTHER
REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH
JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF ILLINOIS. AS
PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,

 

56



--------------------------------------------------------------------------------

AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF ANY CO-BORROWER, AGENT OR ANY LENDER, EACH CO-BORROWER, AGENT AND EACH LENDER
HEREBY CONSENTS AND AGREES THAT THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR,
AT AGENT’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, EASTERN DIVISION, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY CO-BORROWER ON THE ONE HAND AND
AGENT OR ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT. EACH CO-BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CO-BORROWER HEREBY WAIVES ANY OBJECTION
WHICH SUCH CO-BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
CO-BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF EACH OTHER
CO-BORROWER) AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF
OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY
LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY AGENT OR ANY LENDER OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

12.16 WAIVERS BY CO-BORROWERS. EACH CO-BORROWER, AGENT AND EACH LENDER WAIVES
THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL. EACH
CO-BORROWER WAIVES (i) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF
PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY AGENT OR ANY LENDER ON WHICH ANY CO-BORROWER MAY IN ANY WAY BE
LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER AGENT OR ANY LENDER MAY DO IN
THIS REGARD; (ii) NOTICE PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF THE
COLLATERAL

 

57



--------------------------------------------------------------------------------

OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
AGENT TO EXERCISE ANY OF AGENT’S REMEDIES; (iii) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS; (iv) NOTICE OF ACCEPTANCE HEREOF AND (v) EXCEPT
AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH CO-BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A
MATERIAL INDUCEMENT TO AGENT’S AND EACH LENDER’S ENTERING INTO THIS AGREEMENT
AND THAT AGENT AND EACH LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS
FUTURE DEALINGS WITH CO-BORROWERS. EACH CO-BORROWER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY
AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

12.17 Advertisement. Co-Borrowers hereby authorize Agent to publish the name of
Borrower and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which Agent elects to publish.

12.18 No Novation. Notwithstanding anything to the contrary contained herein,
this Agreement is not intended to and does not serve to effect a novation of the
Obligations. Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness created under the Original Loan Agreement which is
evidenced by the notes provided for therein and secured by the Collateral. Each
Co-Borrower acknowledges and confirms that the Liens granted pursuant to the
Loan Documents secured the indebtedness, liabilities and obligations of Borrower
to Agent and the applicable Lenders under the Original Loan Agreement, as
amended and restated hereby, and that the term “Obligations” as used in the Loan
Documents (or any other terms used therein to describe or refer to the
indebtedness, liabilities and obligations of Co-Borrowers to Agent and Lenders)
includes, without limitation, the indebtedness, liabilities and obligations of
each Co-Borrower under the Notes to be delivered hereunder, and under the
Original Loan Agreement, all as amended and restated hereby, as the same may be
further amended, modified, supplemented or restated from time to time. The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Agreement.
Cross-references in the Loan Documents to particular section numbers in the
Original Loan Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, to this Agreement.

12.19 Joint and Several Liability and Reimbursement. The undertaking by
Co-Borrowers to repay the Obligations and each representation, warranty or
covenant of each Borrower are and shall be joint and several. Subject to the
last sentence of this Section 12.19, to the extent that any Co-Borrower shall be
required to pay a portion of the Obligations which shall exceed the amount of
loans, advances or other extensions of credit received by such Co-Borrower and
all interest, costs, fees and expenses attributable to such loans, advances or
other

 

58



--------------------------------------------------------------------------------

extensions of credit, then such Co-Borrower shall be reimbursed by the other
Co-Borrowers for the amount of such excess. This Section 12.19 is intended only
to define the relative rights of Co-Borrowers, and nothing set forth in
Section 12.19 is intended or shall impair the obligations of each Co-Borrower,
jointly and severally, to pay to Agent and Lenders the Obligations as and when
the same shall become due and payable in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this Section 12.19 or any
other provisions of this Agreement, it is the intent of the parties hereto that
the liability incurred by each Co-Borrower in respect of the Obligations of the
other Co-Borrowers (and any Lien granted by each Co-Borrower to secure such
Obligations), not constitute a fraudulent conveyance or fraudulent transfer
under the provisions of any applicable law of any state or other governmental
unit (“Fraudulent Conveyance”). Consequently, each Co-Borrower, Agent and each
Lender hereby agree that if a court of competent jurisdiction determines that
the incurrence of liability by any Co-Borrower in respect of the Obligations of
any other Co-Borrower (or any Liens granted by such Co-Borrower to secure such
Obligations) would, but for the application of this sentence, constitute a
Fraudulent Conveyance, such liability (and such Liens) shall be valid and
enforceable only to the maximum extent that would not cause the same to
constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc. The obligations of the Co-Borrowers hereunder shall not be released,
in whole or in part, by any action or thing which might, but for this provision
of this Agreement, be deemed a legal or equitable discharge of a surety or
guarantor, other than irrevocable payment and performance in full of the
Obligations at a time after any obligation of the Lenders and the Agent to
extend financial accommodations to the Co-Borrowers shall have expired or been
terminated. Notwithstanding any payment or payments made by any Co-Borrower
hereunder or any setoff or application of funds of any Co-Borrower by any Lender
or the Agent, such Co-Borrower shall not be entitled to be subrogated to any of
the rights of any Lender or the Agent against any other Co-Borrower or any other
guarantor or any collateral security or guaranty or right of offset held by any
Lender or the Agent for the payment of the Obligations, nor shall such
Co-Borrower seek or be entitled to seek any contribution or reimbursement from
any other Co-Borrower or any other guarantor in respect of payments made by such
Borrower hereunder, until all amounts owing to the Lenders and the Agent by the
Co-Borrowers on account of the Obligations are irrevocably paid in full and all
commitments of the Lenders and the Agent to extend financial accommodations to
the Co-Borrowers have been terminated.

12.20 Defaulting Lender.

(a) Remedies Against a Defaulting Lender. In addition to the rights and remedies
that may be available to Agent or Co-Borrowers under this Agreement or
applicable law, if at any time a Lender defaults on its obligations to make
Loans herein (any such Lender a “Defaulting Lender”), such Defaulting Lender’s
right to collect unused line fees or to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of Agent or to be taken into account in the calculation of
the Majority Lenders, shall be suspended while such Lender remains a Defaulting
Lender provided, however, that the Revolving Loan Commitments of such Lender may
not be increased and the period of such Revolving Loan Commitments may not be
extended without such Defaulting Lender’s prior written consent. If a Lender is
a

 

59



--------------------------------------------------------------------------------

Defaulting Lender because it has failed to make timely payment to Agent of any
amount required to be paid to Agent hereunder (without giving effect to any
notice or cure periods), in addition to other rights and remedies which Agent or
Co-Borrowers may have under the immediately preceding provisions or otherwise,
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Prime Rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest, any amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document until such defaulted payment and
related interest has been paid in MI and such default no longer exists and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by Agent and
either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the default of such
Defaulting Lender being cured.

(b) Purchase from Defaulting Lender. Any Lender that is not a Defaulting Lender
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Lender’s Commitments. If more than one Lender exercises such
right, each such Lender shall have the right to acquire such proportion of such
Defaulting Lender’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Lender’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof of under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser thereof subject to and in accordance
with the requirements set forth in subsection 11.9.1, including an Assignment
and Acceptance Agreement in form acceptable to Agent. The purchase price for the
Commitments of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Co-Borrowers to the Defaulting
Lender. The purchaser shall pay to the Defaulting Lender in immediately
available funds on the date of such purchase the principal of and accrued and
unpaid interest and fees on the Loans made by such Defaulting Lender hereunder
(it being understood that such accrued and unpaid interest and fees may be paid
pro rata to the purchasing Lender and the Defaulting Lender by Agent at a
subsequent date upon receipt of payment of such amounts from the Co-Borrowers).
Prior to payment of such purchase price to a Defaulting Lender, Agent shall
apply against such purchase price any amounts retained by Agent pursuant to the
last sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by Co-Borrowers under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by Agent from or on behalf of the
Co-Borrowers. There shall be no recourse against any Lender or Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

(Signature Page Follows)

 

60



--------------------------------------------------------------------------------

Fifth Amended and Restated Loan and Security Agreement Signature Page

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

 

PW EAGLE, INC., a Minnesota corporation, as a
Borrower By:  

/s/ Scott Long

Name:   Scott Long Title:   CFO USPOLY COMPANY, LLC, a Minnesota limited
liability company, as a Borrower By:  

/s/ Scott Long

Name:   Scott Long Title:   CFO

 

61



--------------------------------------------------------------------------------

Fifth Amended and Restated Loan and Security Agreement Signature Page

 

BANK OF AMERICA, N.A., as Agent and as a Lender  

By:

 

/s/ Brian Conole

 

Name:

  Brian Conole  

Title:

  Senior Vice-President   Revolving Loan Commitment: $50,000,000

 

62



--------------------------------------------------------------------------------

Fifth Amended and Restated Loan and Security Agreement Signature Page

 

WELLS FARGO BUSINESS CREDIT, INC., as a
Lender By:  

/s/ Ronald E. Gockowski

Name:   Ronald E. Gockowski Title:   Vice-President Revolving Loan Commitment:
$25,000,000 Address: Wells Fargo Center N9312-040 MAC Sixth and Marquette Avenue
Minneapolis, Minnesota 55479 Attention: Ronald E. Gockowski Telephone No.:
612-673-8577 Facsimile No.: 612-673-8589

 

63



--------------------------------------------------------------------------------

Fifth Amended and Restated Loan and Security Agreement Signature Page

 

THE CIT GROUP/BUSINESS CREDIT, INC., as
a Lender By:  

/s/ Jack A. Myers

Name:   Jack A. Myers Title:   Vice President Revolving Loan Commitment:
$25,000,000 Address: Ten South LaSalle Street, 22nd Floor Chicago, IL 60603
Attention: Jack A. Myers Telephone No.: 312.424.9700 Facsimile No.: 312.424.9740

 

64



--------------------------------------------------------------------------------

APPENDIX A

GENERAL DEFINITIONS

When used in the Fifth Amended and Restated Loan and Security Agreement dated as
of April 27, 2006, by and among Bank of America, N.A., individually and as
Agent, the other financial institutions which are or become parties thereto
(“Lenders”) and PW Eagle, Inc. and USPoly Company, LLC (a) the terms Account,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement Software, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security have the respective meanings assigned thereto under the
UCC; (b) all terms affecting Collateral having the meanings assigned thereto
under the UCC shall be deemed to mean such Property, whether now owned or
hereafter created or acquired by any Co-Borrower or in which a Co-Borrower now
has or hereafter acquires any interest; (c) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in said Loan and
Security Agreement; and (d) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

Account Debtor – any Person who is or may become obligated under or on account
of any Account, Contract Right, Chattel Paper or General Intangible.

Affiliate – a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, a Person; (ii) which beneficially owns or holds 5% or more
of any class of the Voting Stock of a Person; or (iii) 5% or more of the Voting
Stock (or in the case of a Person which is not a corporation, 5% or more of the
equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.

Agent – Bank of America, N.A., in its capacity as agent for the Lenders under
the Agreement and any successor in that capacity appointed pursuant to
subsection 11.11 of the Agreement.

Agent Loans – as defined in subsection 1.1.5 of the Agreement.

Aggregate Percentage – with respect to each Lender, the percentage equal to the
quotient of (i) such Lender’s Loan Commitment divided by (ii) the aggregate of
all Loan Commitments.

Agreement – the Fifth Amended and Restated Loan and Security Agreement referred
to in the first sentence of this Appendix A, all Exhibits and Schedules thereto
and this Appendix A, as each of the same may be amended from time to time.

ALTA Survey – a survey prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys”. The ALTA Survey shall be in sufficient form to satisfy the
requirements of [Name of] Title Insurance Company to provide extended coverage
over survey defects and shall also show the location of

 

A-1



--------------------------------------------------------------------------------

all easements, utilities, and covenants of record, dimensions of all
improvements, encroachments from any adjoining property, and certify as to the
location of any flood plain area affecting the subject real estate. The ALTA
Survey shall contain the following certification: “To PW Eagle, Inc., Bank of
America, N.A., as Agent, and              Title Insurance Company. This is to
certify that this map of plat and the survey on which it is based were made in
accordance with the “Minimum Standard Detail Requirements for Land Title
Surveys” jointly established and adopted by ALTA and ACSM in 1997. (signed
(SEAL) License No.             ”.

Applicable Margin – from the Closing Date to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below with
respect to the Base Rate Portion, the LIBOR Portion, the L/C Fee and the Unused
Line Fee:

 

Base Rate Portion

   -.50 %

LIBOR Portion

   1.00 %

L/C Fee

   1.00 %

Unused Line Fee

   .50 %

The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the financial statements required to
be delivered pursuant to subsection 8.1.3 of the Agreement for each
December 31, March 31, June 30 and September 30 during the Term, commencing with
the month ending March 31, 2007 (each such date an “Adjustment Date”), effective
prospectively, by reference to the applicable “Financial Measurement” (as
defined below) for the four quarters most recently ending in accordance with the
following:

 

Financial

Measurement

 

Base Rate

Portion

 

LIBOR

Portion

 

L/C Fee

 

Unused

Line Fee

£ 1.25 to 1

  0.00%   1.75%   1.75%   0.375%

> 1.25 to 1, but £ 1.75 to 1

  0.00%   1.50%   1.50%   0.25%

>1.75 to 1, but £ 2.75 to 1

  0.25%   1.25%   1.25%   0.25%

>2.25 to 1

  -0.50%   1.00%   1.00%   0.25%

provided that, if Borrower fails to deliver the financial statements required to
be delivered pursuant to subsection 8.1.3 of the Agreement on or before the due
date thereof, and such failure has not been cured to Agent’s reasonable
satisfaction, the Applicable Margin shall automatically adjust to the highest
interest rate or fee set forth above, effective prospectively from such due date
until the next Adjustment Date. For purposes hereof, “Financial Measurement”
shall mean the Fixed Charge Coverage Ratio. The foregoing notwithstanding, with
respect to the Applicable Margin for Unused Line Fees, from April 1, 2006 until
the date when Co-Borrowers have paid Agent for periods after the Closing Date
Unused Line Fees in an amount equal to $125,000 over the amount that
Co-Borrowers would have paid Agent for Unused Line Fees for such period if the
Applicable Margin for Unused Line Fees had been 0.25%, the Applicable Margin for
Unused Line Fees shall remain at 0.50%. On and after such date, the Applicable
Margin for Unused Line Fees shall be 0.25% (or such higher number as applicable
as of the most recent Adjustment Date per the above grid).

 

A-2



--------------------------------------------------------------------------------

Assignment and Acceptance Agreement – an assignment and acceptance agreement in
form and content reasonably acceptable to Agent pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Loan Commitment, as permitted pursuant to the terms of this Agreement.

Availability – the amount of additional money which Co-Borrowers are entitled to
borrow from time to time as Revolving Credit Loans, such amount being the
difference derived when the sum of the principal amount of Revolving Credit
Loans then outstanding (including any amounts which Agent or any Lender may have
paid for the account of Co-Borrowers pursuant to any of the Loan Documents and
which have not been reimbursed by Co-Borrowers), the LC Amount and any reserves,
without duplication, is subtracted from the Borrowing Base. If the amount
outstanding is equal to or greater than the Borrowing Base, Availability is $0.

Bank – Bank of America, N.A. and/or Fleet National Bank.

Base Rate – the rate of interest announced or quoted by Bank from time to time
as its prime rate for commercial loans, whether or not such rate is the lowest
rate charged by Bank to its most preferred borrowers; and, if such prime rate
for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.

Base Rate Portion or Base Rate Revolving Portion – that portion of the Revolving
Loans that is not subject to a LIBOR Option.

Board Change of Control- as defined in the definition of Change of Control.

Borrowing Base – as at any date of determination thereof, an amount equal to the
lesser of:

(i) The Revolving Credit Maximum Amount; or

(ii) an amount equal to the sum (such sum the “Collateral Borrowing Base”) of:

(a) the sum of (x) eighty-five percent (85%) of the net amount of Eligible
Accounts (other than Eligible Accounts with Dating Terms) outstanding at such
date, plus (y) the lesser of eighty-five percent (85%) of the net amount of
Eligible Accounts with Dating Terms outstanding at such date and Ten Million
Dollars ($10,000,000);

PLUS

(b) the lesser of (1) Fifty Million Dollars ($50,000,000); or (2) the sum of
(x) the Inventory Advance Percentage of the value of Eligible Inventory at such
date calculated on the basis of the lower of cost or market with the cost of raw
materials and finished goods calculated on a first-in, first-out basis;

 

A-3



--------------------------------------------------------------------------------

PLUS

(c) an amount (the “FACC”) equal to the Fixed Asset Maximum Amount.

For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed, granted, outstanding or payable in connection with such Accounts at
such time. Agent and Lenders agree that Accounts derived from sales on items of
“FOB Seller’s (Borrower’s) plant” (or the equivalent) may be included within
Eligible Accounts from the date of any such sale.

Borrowing Base Certificate – a certificate by a responsible officer of Borrower,
on its own behalf and on behalf of each other Borrower, substantially in the
form of Exhibit 8.1.4 (or another form acceptable to Agent) setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof, all in such detail as shall be satisfactory to Agent. All calculations
of the Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by Borrower and certified to Agent;
provided, that Agent shall have the right to review and adjust, in the exercise
of its credit judgment, any such calculation after giving notice thereof to
Borrower, (1) to reflect its reasonable estimate of declines in value of any of
the Collateral described therein, and (2) to the extent that Agent determines
that such calculation is not in accordance with this Agreement.

Business Day – any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Wisconsin or the State of Illinois or is
a day on which banking institutions located in either of such states are closed.

Capital Expenditures – expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.

Capitalized Lease Obligation – any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Change of Control – means the occurrence of any of the following events: (i) all
or substantially all of Borrower’s assets, on a consolidated basis, are sold as
an entirety to any Person or related group of Persons or there shall be
consummated any consolidation or merger of Borrower (A) in which Borrower is not
the continuing or surviving company (other than a consolidation or merger with a
wholly owned Subsidiary in which all shares of Common Stock outstanding
immediately prior to the effectiveness thereof are changed into or exchanged for
the same consideration) or (B) pursuant to which the Common Stock would be
converted into cash, securities or other property, in any case, other than a
sale of assets or consolidation or merger of Borrower in which the holders of
the Common Stock immediately prior to the sale of assets or consolidation or
merger have, directly or indirectly, at least a majority of the Common Stock of
the transferee or continuing or surviving company immediately after such sale of
assets or consolidation or merger, (ii) any “person”(as such term is used in
Sections 13(d) and 14(d) of the

 

A-4



--------------------------------------------------------------------------------

Exchange Act) other than any such person existing as of the Closing Date, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of the
Exchange Act provided that such person shall be deemed to have “beneficial
ownership” of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the outstanding voting
securities of Borrower, or (iii) other than in connection with the election of
new directors at Borrower’s 2006 Annual Stockholders Meeting, which new
directors have been disclosed to Agent and Lenders, during any period of six
consecutive months, individuals who at the beginning of such period constituted
the Board cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office. A Change of Control resulting from the
circumstances described in clause (iii) above is referred to as a “Board Change
of Control.”

Closing Date – the date on which all of the conditions precedent in Section 9 of
the Agreement are satisfied or waived.

Collateral – all of the Property and interests in Property described in
Section 5 of the Agreement, and all other Property and interests in Property
that now or hereafter secure the payment and performance of any of the
Obligations.

Collateral Borrowing Base – as defined in the definition of Borrowing Base.

Commitment and Acceptance Agreement – a commitment and acceptance agreement in
form and content reasonably acceptable to Agent pursuant to which a Person
undertakes to become a Lender under this Agreement with the Revolving Loan
Commitment provided for therein as permitted pursuant to the terms of this
Agreement.

Common Stock – means (i) the Common Stock, $.O1 par value of Borrower, (ii) the
Class B Common Stock and (iii) the other class of capital stock of Borrower
hereafter authorized that is not limited to a fixed sum or percentage of par or
stated or liquidation value with respect to the rights of the holders thereof to
participate in dividends or in the distribution of assets upon any liquidation,
dissolution or winding up of Borrower.

Compliance Certificate – as defined in subsection 8.1.3 of the Agreement.

Computer Hardware and Software – all of any Co-Borrower’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i),
(ii) and (iii) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

 

A-5



--------------------------------------------------------------------------------

Consolidated – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies or as the context may require.

Contract Right – any right of any Co-Borrower to payment under a contract for
the sale or lease of goods or the rendering of services, which right is at the
time not yet earned by performance.

Default – an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate – as defined in subsection 2.1.2 of the Agreement.

Defaulting Lender – as defined in Section 12.21.

Derivative Obligations – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.

Distribution – in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption or acquisition of Securities of such Person,
as the case may be, unless made contemporaneously from the net proceeds of the
sale of Securities.

Dominion Account – a special bank account or accounts of Agent established by a
Co-Borrower pursuant to subsection 6.2.4 of the Agreement at banks selected by
Co-Borrowers, but acceptable to Agent in its discretion, and over which Agent
shall have sole and exclusive access and control for withdrawal purposes.

EBITDA – as defined in Exhibit 8.3 of the Agreement.

Eligible Account – an Account arising in the ordinary course of the business of
a Co-Borrower, on its own behalf and on behalf of each other Co-Borrower, from
the sale of goods or rendition of services which Agent, in its reasonable
judgment, deems to be an Eligible Account. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:

(i) it arises out of a sale made by a Co-Borrower to a Subsidiary or an
Affiliate of a Co-Borrower or to a Person controlled by an Affiliate of a
Co-Borrower; or

(ii) in respect to Accounts without dating terms, it is unpaid for more than 60
days after the original due date shown on the invoice; or

(iii) in respect to Accounts without dating terms, it is due or unpaid more than
90 days after the original invoice date; or

(iv) in respect to Accounts with dating terms, it is due or unpaid for more than
210 days after the original invoice date; provided, however, that invoices
qualifying for dating hereunder cannot be issued prior to December 15 or after
March 15 of the subsequent year, and any invoice issued with dating terms must
be paid on or before the next May 31;

 

A-6



--------------------------------------------------------------------------------

(v) 25% or more of the Accounts from the relevant Account Debtor are not deemed
Eligible Accounts hereunder; or

(vi) the total unpaid Accounts of the relevant Account Debtor exceed 20% of the
net amount of all Eligible Accounts, to the extent of such excess; or

(vii) any covenant, representation or warranty contained in the Agreement with
respect to such Account has been breached; or

(viii) the relevant Account Debtor is also a Co-Borrower’s creditor or supplier,
or the Account Debtor has disputed liability with respect to such Account, or
the Account Debtor has made any claim with respect to any other Account due from
such Account Debtor to Co-Borrower, or the Account otherwise is or may become
subject to any right of setoff by the Account Debtor; or

(ix) the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws has been filed against the Account Debtor, or if the
Account Debtor has failed, suspended business, ceased to be Solvent, or
consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;
or

(x) it arises from a sale to an Account Debtor outside the United States,
Ontario, Canada or any other province of Canada in which the Personal Property
Security Act has been adopted in substantially the same form as currently in
effect in Ontario, unless the sale is on letter of credit, guaranty or
acceptance terms in each case acceptable to Agent in its sole discretion; or

(xi) it arises from a sale to the Account Debtor on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment or any other repurchase or
return basis; or

(xii) the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless Borrower assigns its right to payment
of such Account to Agent, for its benefit and the ratable benefit of Lenders, in
a manner satisfactory to Agent so as to comply with the Assignment of Claims Act
of 1940 (31 U.S.C. §203 et seq., as amended); or

(xiii) the Account is subject to a Lien other than a Permitted Lien; or

(xiv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by a Co-Borrower and accepted by the Account Debtor or the
Account otherwise does not represent a final sale; or

 

A-7



--------------------------------------------------------------------------------

(xv) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment; or

(xvi) a Co-Borrower has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances which are made in the
ordinary course of business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Account; or

(xvii) the Account is not at all times subject to Agent’s duly perfected, first
priority security interest and no other Lien except a Permitted Lien; or

(xviii) a Co-Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof.

Eligible Accounts with Dating Terms – any Eligible Account that does not satisfy
the criteria of clauses (ii) or (iii) of the definition of Eligible Accounts but
does satisfy the criteria of clause (iv) of the definition of Eligible Accounts.

Eligible Inventory – such Inventory of a Co-Borrower (other than packaging
materials, supplies, consigned Inventory, ropes and reels) which Agent in its
reasonable credit judgment deems to be Eligible Inventory. Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:

(i) it is not raw materials or finished goods that is, in Agent’s opinion,
readily marketable in its current form; or

(ii) it is not in good, new and saleable condition; or

(iii) it is slow-moving, obsolete or unmerchantable; or

(iv) it does not meet all standards imposed by any governmental agency or
authority; or

(v) it does not conform in all respects to the warranties and representations
set forth in the Agreement; or

(vi) it is not at all times subject to Agent’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien; or

(vii) it is not situated at a location that is either owned by a Co-Borrower or
is subject to a landlord or bailee waiver reasonably acceptable to Agent and is
otherwise in compliance with the Agreement or is in transit; or

(viii) it is not situated at a location in the United States of America.

Environmental Laws – all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.

 

A-8



--------------------------------------------------------------------------------

ERISA – the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

ETI – Extrusion Technologies, Inc., a former Subsidiary of Borrower that has
been either (x) merged into Borrower or (y) dissolved and whose assets were
distributed to Borrower.

Event of Default – as defined in Section 10.1 of the Agreement.

FACC – shall have the meaning contained in the definition of Borrowing Base.

Fixed Asset Maximum Amount – as of any date Eighteen Million Dollars
($18,000,000) reduced by Eight Hundred Forty-Six Thousand One Hundred Fifty-Four
Dollars ($846,154.00) on each March 31, June 30, September 30 and December 31
commencing March 31, 2006; provided that the Fixed Asset Maximum Amount shall be
further reduced from time to time as provided in Section 3.3.1.

Fixed Charge Coverage Ratio – as defined in Exhibit 8.3 of the Agreement.

Funded Debt – (i) Indebtedness arising from the lending of money by any Person
to Borrower or any of its Subsidiaries; (ii) Indebtedness, whether or not in any
such case arising form the lending by any Person of money to Borrower or any of
its Subsidiaries (A) which is represented by notes payable or drafts accepted
that evidence extensions of credit, (B) which constitutes obligations evidenced
by bonds, debentures, notes or similar instruments, or (C) upon which interest
charges are customarily paid (other than accounts payable) or that was issued or
assumed as full or partial payment for property; (iii) Indebtedness that
constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations with
respect to letters of credit or guaranties of letters of credit; and
(v) Indebtedness of Borrower or any of its Subsidiaries under any guaranty of
obligations that would constitute Funded Debt under clauses (i) through
(iv) hereof if owed directly by Borrower or any of its Subsidiaries.

GAAP – generally accepted accounting principles in the United States of America
in effect from time to time.

Indebtedness – as applied to a Person means, without duplication:

(i) all items which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Person as at the date as of which Indebtedness is to be determined, including,
without limitation, Capitalized Lease Obligations;

(ii) all obligations of other Persons which such Person has guaranteed;

(iii) all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person;

(iv) Derivative Obligations; and

(v) in the case of Co-Borrowers (without duplication), the Obligations.

 

A-9



--------------------------------------------------------------------------------

Intellectual Property – means: all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

Interest Period – as applicable to any LIBOR Portion, a period commencing on the
date such LIBOR Portion is advanced, continued or converted, and ending on the
date which is one (1) month, two (2) months, three (3) months, or six (6) months
later, as may then be requested by Borrower; provided that (i) any Interest
Period which would otherwise end on a day which is not a Business Day shall end
in the next preceding or succeeding Business Day as is Agent’s custom in the
market to which such LIBOR Portion relates; (ii) there remains a minimum of one
(1) month, two (2) months, three (3) months or six (6) months (depending upon
which Interest Period Borrower selects) in the Term, unless Co-Borrowers, Agent
and Lenders have agreed to an extension of the Term beyond the expiration of the
Interest Period in question; and (iii) all Interest Periods of the same duration
which commence on the same date shall end on the same date; provided that
Co-Borrowers shall not be required to pay double interest even though the
preceding Interest Period ends and all new Interest Period begins on the same
day.

Inventory Advance Percentage – shall mean sixty percent (60%) between and
including each December 1 and April 30 within the Term and fifty-five percent
(55%) between and including each May 1 and November 30 within the Term.

LC Amount – at any time, the aggregate undrawn face amount of all Letters of
Credit and LC Guaranties then outstanding plus the aggregate amount of all
unreimbursed drawings under a Letter of Credit or LC Guaranty.

LC Guaranty – any guaranty pursuant to which Agent or any affiliate of Agent
shall guaranty the payment or performance by Co-Borrowers of their or any one of
their reimbursement obligation under any Letter of Credit.

LC Obligations – Any Obligations that arise from any draw against any Letter of
Credit or against any Letter of Credit supported by an LC Guaranty.

Lessor – as defined in the definition of Sale and Leaseback Documents.

 

A-10



--------------------------------------------------------------------------------

Letter of Credit – any standby or documentary letter of credit issued by Agent
or any Affiliate of Agent for the account of Co-Borrowers or any one of them.

LIBOR – as applicable to any LIBOR Portion, for the applicable Interest Period,
the rate per annum (rounded upward, if necessary, to the nearest 1/8 of one
percent) as determined on the basis of the offered rates for deposits in U.S.
dollars, for a period of time comparable to such Interest Period which appears
on the Telerate page 3750 as of 11:00 a.m. (London time) on the day that is two
(2) London Banking Days preceding the first day of such Interest Period;
provided, however, if the rate described above does not appear on the Telerate
System on any applicable interest determination date, the LIBOR shall be the
rate (rounded upwards as described above, if necessary) for deposits in U.S.
dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) London Banking Days prior to the first day of such Interest
Period. If both the Telerate and Reuters systems are unavailable, then the rate
for that date will be determined on the basis of the offered rates for deposits
in U.S. dollars for a period of time comparable to such Interest Period which
are offered by four (4) major banks in the London interbank market at
approximately 11:00 a.m. (London time), on the day that is two (2) London
Banking Days preceding the first day of such Interest Period as selected by
Agent. The principal London office of each of the major London banks so selected
will be requested to provide a quotation of its U.S. dollar deposit offered
rate. If at least two (2) such quotations are provided, the rate for that date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in U.S. dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York City time), on the day that is
two (2) London Banking Days preceding the first day of such Interest Period. In
the event that Agent is unable to obtain any such quotation as provided above,
it will be determined that LIBOR pursuant to an Interest Period cannot be
determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of Bank
then for any period during which such Reserve Percentage shall apply, LIBOR
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.

LIBOR Portion or LIBOR Revolving Portion – that portion of the Revolving Loans
specified in a LIBOR Request (including any portion of Revolving Loans which is
being borrowed by Borrower concurrently with such LIBOR Request) which, as of
the date of the LIBOR Request specifying such LIBOR Portion, has met the
conditions for basing interest on the LIBOR in Section 3.1 of the Agreement and
the Interest Period of which has not terminated.

LIBOR Interest Payment Date – the first day of each calendar month during and
immediately following the applicable Interest Period.

LIBOR Option – the option granted pursuant to Section 3.1 of the Agreement to
have the intent on all or any portion of the principal amount of the Revolving
Credit Loans based on LIBOR.

 

A-11



--------------------------------------------------------------------------------

LIBOR Request – a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower to Agent requesting that interest on a Revolving Credit
Loan be based on the LIBOR, specifying: (i) the first day of the Interest Period
(which shall be a Business Day); (ii) the length of the Interest Period;
(iii) whether the LIBOR Portion is a new Loan, a conversion of a Base Rate
Portion, or a continuation of a LIBOR Portion, and (iv) the dollar amount of the
LIBOR Portion, which shall be in an amount not less than $1,000,000 or an
integral multiple of $100,000 in excess thereof.

Lien – any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include rights of
seller under conditional sales contracts or title retention agreements,
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, a Co-Borrower shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

Loan Account – the loan account established on the books of Agent pursuant to
Section 3.6 of the Agreement.

Loan Commitment – with respect to any Lender, the amount of such Lender’s
Revolving Loan Commitment.

Loan Documents – the Agreement, the Other Agreements and the Security Documents.

Loans – all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement.

London Banking Day – any date on which commercial banks are open for business in
London, England.

Majority Lenders – as of any date, Lenders holding 66-2/3% of the Revolving Loan
Commitments determined on a combined basis and following the termination of the
Revolving Loan Commitments, Lenders holding 66-2/3% or more of the outstanding
Loans, LC Amounts and LC Obligations not yet reimbursed by Co-Borrowers or
funded with a Revolving Credit Loan; provided, that (i) in each case, if there
are 2 or more Lenders with outstanding Loans, LC Amounts, unfunded and
unreimbursed LC Obligations or Revolving Loan Commitments, at least 2 Lenders
shall be required to constitute Majority Lenders; (ii) if there are 2 or fewer
Lenders with outstanding Loans, LC Amounts, unfunded and unreimbursed LC
Obligations or Revolving Loan Commitments, then all Lenders shall be required to
constitute Majority Lenders; and (iii) prior to termination of the Revolving
Loan Commitments, if any Lender breaches its obligation to fund any requested
Revolving Credit Loan, for so long as such breach exists, its voting rights
hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.

 

A-12



--------------------------------------------------------------------------------

Material Adverse Effect – (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Co-Borrowers, (ii) a material adverse effect on the rights and remedies of Agent
or Lenders under the Loan Documents, or (iii) the material impairment of the
ability of Borrower or any of its Subsidiaries to perform its obligations
hereunder or under any Loan Document.

Medallion Note – the Loan Agreement dated January 15, 2004 between USPoly and
Medallion Capital, Inc. as amended from time to time.

Mid-States – Mid-States Plastics, Inc., a former Subsidiary of Borrower that has
been either (x) merged into Borrower or (y) dissolved and whose assets were
distributed to Borrower or sold in exchange for consideration paid to Borrower.

Money Borrowed – means, (i) Indebtedness arising from the lending of money by
any Person to Borrower or any of its Subsidiaries; (ii) Indebtedness, whether or
not in any such case arising from the lending by any Person of money to Borrower
or any of its Subsidiaries, (1) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (2) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (3) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit and
(v) Indebtedness of Borrower or any of its Subsidiaries under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by Borrower or any of its
Subsidiaries. Money Borrowed shall not include trade payables or accrued
expenses.

Mortgages – the mortgages, deeds of trust, security deeds and/or leasehold
mortgages executed prior to the Closing Date by a Co-Borrower (or a
predecessor-in-interest to Borrower by merger) granting in favor of Agent as
security for the Obligations, a Lien upon the real Property owned by a
Co-Borrower and located in or at (i) Cameron Park, California; (ii) Buckhannon,
West Virginia; (iii) Columbia, Missouri; and (iv) Perris, California.

Multiemployer Plan – has the meaning set forth in Section 4001(a)(3) of ERISA.
New Mortgages – as defined in Section 5.4 of the Agreement.

Net Appraised Fair Market Value – with respect to any of any Co-Borrower’s real
Property subject to a Mortgage, the amount estimated to be realized, net of
reasonable sale expenses (as estimated by Agent), in a sale of such real
Property by a willing buyer to a willing seller, such amount to be determined by
an appraisal of such real Property conducted by Hilco Appraisal Services or
another qualified company selected by Agent in its reasonable discretion as
provided in Section 2.10 of the Agreement.

Net Appraised Orderly Liquidation Value – with respect to any item of Collateral
in which Agent for its benefit and the benefit of Lenders has a first perfected
security interest (subject to Permitted Liens), the amount estimated to be
recoverable in the orderly liquidation of such item of Collateral over a three
month period with respect to Inventory or a six month period with respect to
Equipment or any other item of such Collateral, net of liquidation expenses (as

 

A-13



--------------------------------------------------------------------------------

estimated by Agent), such amount to be determined by an appraisal of such item
of Collateral conducted by Hilco Appraisal Services or another qualified company
selected by Agent in its reasonable discretion as provided in Section 2.10 of
the Agreement.

Notes – the Revolving Notes.

Obligations – all Loans, all LC Obligations and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from Co-Borrowers to
Agent, for its own benefit, from Co-Borrowers or any one of them to Agent for
the benefit of any Lender, from Co-Borrowers or any one of them to any Lender or
from Co-Borrowers or any one of them to Bank or any other Affiliate of Agent, of
any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, arising under the Agreement or any of the other
Loan Documents, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired and any Product
Obligations owing to Agent, any Lender, Bank or any Affiliate of Bank or Agent.

Organizational I.D. Number – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.

Other Agreements – any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by Co-Borrowers, any Subsidiary of Borrower or any other third party and
delivered to Agent or any Lender in respect of the transactions contemplated by
the Agreement.

Overadvance – as defined in subsection 1.1.2 of the Agreement.

Patent Assignment – (x) the Amended and Restated Patent Security Agreement
executed by Borrower on or about September 30, 1999 in favor of Agent and by
which Borrower assigned to Agent and granted to Agent a security interest in, as
security for all of the Obligations, all of Borrower’s rights, title and
interest in and to all of its patents, as the same may be amended from time to
time, (y) the Patent Security Agreements executed by ETI and Mid-States on or
about March 14, 2003 in favor of Agent and by which Mid-States and ETI assigned
to Agent and granted to Agent a security interest in, as security for all of the
Obligations, all of Mid-States’ and ETI’s rights, title and interest in and to
all of its patents, as the same may be amended from time to time and (z) the
Patent Security Agreements executed by USPoly on or about the Closing Date in
favor of Agent and by which USPoly has assigned to Agent and granted to Agent a
security interest in, as security for all of the Obligations, all of USPoly’s
rights, title and interest in and to all of its patents, as the same may be
amended from time to time.

Permitted Acquisitions – any acquisition(s) by a Co-Borrower of all or
substantially all of the assets or outstanding capital stock or other ownership
interests of a Person, or an operating division of a Person or a merger of a
Person with a Co-Borrower, which in either case, constitutes a business unit so
long as each of the following conditions precedent (collectively, the
“Acquisition Conditions”) have been fulfilled to the satisfaction of Agent:
(i) no Default or

 

A-14



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing at the time of such
acquisition or would occur as a result thereof; (ii) the business unit being
acquired (the “Target”) is primarily located in the United States of America and
is in the same or related line of business as a Co-Borrower; (iii) if the
acquisition in question is not an asset acquisition, Borrowers shall require
Target to comply with the provisions of Section 8.1.8 or to become an additional
Co-Borrower hereunder, or if the acquisition in question is an asset
acquisition, the applicable Co-Borrower shall have executed such financing
statements and other collateral documents as reasonably requested by Agent to
grant to Agent a perfected security interest subject only to Permitted Liens in
substantially all of the acquired assets; (iv) Availability on an average pro
forma basis after giving effect to the acquisition in question for the 60 days
immediately prior to the closing date of such acquisition and immediately after
the closing of such acquisition equals or exceeds $30,000,000; (v) Suppressed
Availability on an average pro forma basis after giving effect to the
acquisition in question for the 60 days immediately prior to the closing date of
such acquisition and immediately after the closing of such acquisition equals or
exceeds $40,000,000; (vi) the Fixed Charge Coverage Ratio shall be greater than
or equal to 1.25 to 1 (x) for the twelve-month period immediately preceding the
making of such acquisition and (y) on a pro forma basis for the twelve-month
period following the making of such acquisition, after giving effect to the
making of such acquisition, such pro forma calculation to be demonstrated to
Agent and to be reasonably acceptable to Agent in its reasonable credit judgment
based on projections prepared using reasonable assumptions by Borrower;
(vii) all conditions precedent to the consummation of the transactions relating
to such acquisition shall have been satisfied in all material respects; and
(viii) Agent shall have received a copy of the purchase agreement (or
substantially final draft) with respect to such acquisition in question,
certified as true and correct by Borrower and such other agreements, documents,
and instruments as Agent may request in its reasonable credit judgment. No
Account or piece of Inventory, Equipment or real Property acquired in a
Permitted Acquisition or a Permitted Limited Acquisition shall be included
within Eligible Accounts, Eligible Inventory or within the appraised value of
Co-Borrowers’ Equipment or real Property until Agent has conducted an audit
and/or appraisal of such Accounts, Inventory, Equipment or real Property and the
results of such audit and/or appraisal are satisfactory to Agent in its
reasonable discretion.

Permitted Distributions – any Distribution so long as each of the following
conditions precedent (collectively, the “Permitted Distribution Conditions”) has
been fulfilled to the satisfaction of Agent: (i) no Default or Event of Default
shall have occurred and be continuing at the time of such Distribution or would
occur as a result thereof; (ii) Availability on an average pro forma basis after
giving effect to the Distribution in question for the 60 days immediately prior
to the making of such Distribution and immediately after the making of such
Distribution equals or exceeds $30,000,000; (iii) Suppressed Availability on an
average pro forma basis after giving effect to the Distribution in question for
the 60 days immediately prior to the making of such Distribution and immediately
after the making of such Distribution equals or exceeds $40,000,000; (iv) the
Fixed Charge Coverage Ratio shall be greater than or equal to 1.25 to 1 (x) for
the twelve-month period immediately preceding the making of such Distribution
and (y) on a pro forma basis for the twelve-month period following the making of
such Distribution, after giving effect to the making of such Distribution, such
pro forma calculation to be demonstrated to Agent and to be reasonably
acceptable to Agent in its reasonable credit judgment based on projections
prepared using reasonable assumptions by Borrowers; and (v) the aggregate amount
of any such Distributions do not exceed $30,000,000 within any twelve month
period.

 

A-15



--------------------------------------------------------------------------------

Permitted Indebtedness – any Indebtedness incurred by a Borrower so long as each
of the following conditions precedent (collectively, the “Permitted Indebtedness
Conditions”) has been fulfilled to the satisfaction of Agent: (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
incurrence of such Indebtedness or would occur as a result thereof;
(ii) Availability on an average pro forma basis after giving effect to the
incurrence of such Indebtedness in question for the 60 days immediately prior to
the incurrence of such Indebtedness and immediately after the incurrence of such
Indebtedness equals or exceeds $20,000,000; (iii) the Fixed Charge Coverage
Ratio shall be greater than or equal to 1.25 to 1 (x) for the twelve-month
period immediately preceding the incurrence of such Indebtedness and (y) on a
pro forma basis for the twelve-month period following the incurrence of such
Indebtedness, after giving effect to the incurrence of such Indebtedness, such
pro forma calculation to be demonstrated to Agent and to be reasonably
acceptable to Agent in its reasonable credit judgment based on projections
prepared using reasonable assumptions by Borrowers; (iv) Agent and the holders
of any such Permitted Indebtedness shall have entered into such intercreditor
agreements as may be reasonably requested by Agent or Majority Lenders; and
(v) the aggregate principal amount of such Permitted Indebtedness does not
exceed at any time $10,000,000.

Permitted Liens – any Lien of a kind specified in subsection 8.2.5 of the
Agreement.

Permitted Limited Acquisitions – any acquisition by a Borrower of all or
substantially all of the assets or capital stock or other ownership interests of
a Person, or an operating division of a Person or a merger of a Person with a
Borrower, which, in either case, consists of a business unit which satisfies
items (i), (iii), (iv), (v), (vi), (vii) and (viii) of the definition of
Permitted Acquisitions (but not condition (ii)) and so long as the aggregate
purchase price (including, without limitation, assumed Indebtedness) paid (x) in
connection with any one such acquisition does not exceed $5,000,000 and (y) in
connection with all such acquisitions consummated within the Term does not
exceed $10,000,000.

Permitted Purchase Money Indebtedness – Purchase Money Indebtedness of
Co-Borrowers incurred after the date hereof which is secured by a Purchase Money
Lien and the principal amount of which, when aggregated with the principal
amount of all other such Indebtedness and Capitalized Lease Obligations of
Borrower and its Subsidiaries at the time outstanding, does not exceed
$1,250,000. For the purposes of this definition, the principal amount of any
Purchase Money Indebtedness consisting of capitalized leases (as opposed to
operating leases) shall be computed as a Capitalized Lease Obligation.

Person – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.

Plan – an employee benefit plan now or hereafter maintained for employees of
Borrower or any of its Subsidiaries that is covered by Title IV of ERISA.

Pledge Agreement – the Pledge Agreement executed by Borrower on or about the
Closing Date in favor of Agent for its benefit and the ratable benefit of
Lenders with respect to the outstanding equity Securities of USPoly, as such
Pledge Agreement has or will be amended from time to time.

 

A-16



--------------------------------------------------------------------------------

Poly Senior Debt – the Amended and Restated Credit and Security Agreement by and
between USPoly, Uponor North America, Inc., Uponor Aldyl Company, Inc., Uponor
Aldyl Holding Company, LLC and Wells Fargo Business Credit, Inc., as of
September 27, 2004 as amended from time to time.

Product Obligations – every obligation of any Co-Borrower under and in respect
of any one or more of the following types of services or facilities extended to
a Co-Borrower by Bank, Agent, any Lender or any Affiliate of Bank or Agent:
(i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of a Co-Borrower
pursuant to agreement or overdraft, (iii) cash management, including controlled
disbursement services and (iv) Derivative Obligations.

Projections – Borrower’s forecasted Consolidated and consolidating (i) balance
sheets, (ii) profit and loss statements, (iii) cash flow statements, and
(iv) capitalization statements, all prepared on a consistent basis with the
historical financial statements of Borrower and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.

Property – any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Public Filings – all filings required to be made by Borrower with the Securities
and Exchange Commission from and after the Closing Date under the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended.

Purchase Money Indebtedness – means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within 10 days prior to or after the acquisition of any fixed assets
for the purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings thereof, but not any increases in
the principal amounts thereof outstanding at the time.

Purchase Money Lien – a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.

Rentals – as defined in subsection 8.2.18 of the Agreement.

Reportable Event – any of the events set forth in Section 4043(c) of ERISA.

Reserve Percentage – the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.

Restricted Investment – any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:

(i) investments by Borrower, to the extent existing on the Closing Date, in one
or more Subsidiaries of Borrower;

 

A-17



--------------------------------------------------------------------------------

(ii) Property to be used in the ordinary course of business;

(iii) Current Assets arising from the sale of goods and services in the ordinary
course of business of Borrower or any of its Subsidiaries;

(iv) investments in direct obligations of the United States of America, or any
agency thereof or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof;

(v) investments in certificates of deposit maturing within one year from the
date of acquisition and fully insured by the Federal Deposit Insurance
Corporation;

(vi) investments in commercial paper given the highest rating by a national
credit rating agency and maturing not more than 270 days from the date of
creation thereof;

(vii) investments in money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities;

(viii) investments existing on the date hereof and listed on Exhibit 8.2.12
hereto; and

(ix) investments otherwise expressly permitted pursuant to the Agreement.

Revolving Credit Loan – a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.

Revolving Credit Maximum Amount – the lesser of One Hundred Million Dollars
($100,000,000) or the aggregate amount of Revolving Loan Commitments of all
Lenders, as such amount may be increased pursuant to Section 2.13.

Revolving Loan Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender’s name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.

Revolving Loan Percentage – with respect to each Lender, the percentage equal to
the quotient of such Lender’s Revolving Loan Commitment divided by the aggregate
of all Revolving Loan Commitments.

Revolving Notes – the Revolving Notes to be executed by Co-Borrowers on or about
the Closing Date in favor of each Lender to evidence the Revolving Credit Loans,
which shall be in the form of Exhibit 1.1 to the Agreement, together with any
replacement or successor notes therefor.

Sale and Leaseback Documents – the Sale and Leaseback Agreement together with
all exhibits, schedules and related documents.

 

A-18



--------------------------------------------------------------------------------

Sale and Leaseback Transaction – the sale and leaseback by Borrower of its real
Property located in Perris, California, Eugene, Oregon, West Jordan, Utah and
Tacoma, Washington pursuant to that certain Lease Agreement (“Sale and Leaseback
Agreement”) dated as of February 28, 2002, by and between Borrower and PWE
(Multi) 14-85, Inc. (“Lessor”).

Schedule of Accounts – as defined in subsection 6.2.1.

Security – all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any other Person and all
warrants, options or other rights to acquire the same.

Security Documents – the Mortgages, any New Mortgage, the Patent Assignment, the
Pledge Agreement, the Trademark Assignment and all other instruments and
agreement now or at any time hereafter securing the whole or any part of the
Obligations.

Solvent – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.

Spell Group shall mean collectively William H. Spell, (ii) Harry W. Spell,
Richard W. Perkins, Bruce A. Richard, and any of their spouses or any family
trust which is controlled by any of the foregoing.

Subordinated Debt – Indebtedness of Borrower or any Subsidiary of Borrower that
is subordinated to the Obligations in a manner satisfactory to Agent and
contains terms, including without limitation, payment terms, satisfactory to
Agent.

Subsidiary – any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.

Suppressed Availability – an amount equal to the difference derived when the sum
of the principal amount of Revolving Credit Loans then outstanding (including
any amounts which Agent or any Lender may have paid for the account of
Co-Borrowers pursuant to any of the Loan Documents and which have not been
reimbursed by Co-Borrowers), the LC Amount and any reserves, without
duplication, is subtracted from the Collateral Borrowing Base. If the amount
outstanding is equal to or greater than the Collateral Borrowing Base,
Suppressed Availability is $0.

Swingline Loans – as defined in subsection 1.1.4 of the Agreement.

Term – as defined in Section 4.1 of the Agreement.

Total Credit Facility – the lesser of One Hundred Million Dollars ($100,000,000)
or the aggregate amount of Revolving Loan Commitments of all Lenders, as such
amount may be increased pursuant to Section 2.13.

 

A-19



--------------------------------------------------------------------------------

Trademark Assignment – (x) the Amended and Restated Trademark Security Agreement
executed by Borrower on or about September 20, 1999 in favor of Agent and by
which Borrower assigned to Agent, and granted to Agent a security interest in,
as security for the Obligations all of Borrower’s rights, title and interest in
and to all of its trademarks, as the same may be amended from time to time,
(y) the Trademark Security Agreements executed by ETI and Mid-States on or about
March 14, 2003 in favor of Agent and by which Mid-States and ETI assigned to
Agent, and granted to Agent a security interest in, as security for the
Obligations all of Mid-States’ and ETI’s rights, title and interest in and to
all of its trademarks, as the same may be amended from time to time and (z) the
Trademark Security Agreements executed by USPoly on or about the Closing Date in
favor of Agent and by which USPoly has assigned to Agent, and granted to Agent a
security interest in, as security for the Obligations all of USPoly’s rights,
title and interest in and to all of its trademarks, as the same may be amended
from time to time.

Type of Organization – with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.

UCC – the Uniform Commercial Code as in effect in the State of Illinois on the
date of this Agreement, as it may be amended or otherwise modified.

Unused Line Fee – as defined in Section 2.5 of the Agreement.

Voting Stock – Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).

Other Terms. All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.

Certain Matters of Construction. The terms “herein”, “hereof’ and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.

 

A-20



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 1.1    Form of Revolving Note Exhibit 6.1.1    Business Locations
Exhibit 7.1.1    Jurisdictions in which Borrower and each Subsidiary is
Authorized to do Business Exhibit 7.1.4    Capital Structure of Borrower and
each Subsidiary Exhibit 7.1.5    Names; Organization Exhibit 7.1.13    Surety
Obligations Exhibit 7.1.14    Tax Identification Numbers of Subsidiaries Exhibit
7.1.15    Brokers’ Fees Exhibit 7.1.16    Patents, Trademarks, Copyrights and
Licenses Exhibit 7.1.19    Contracts Restricting Right to Incur Debts Exhibit
7.1.20    Litigation Exhibit 7.1.22    Capitalized and Operating Leases Exhibit
7.1.23    Pension Plans Exhibit 7.1.25    Labor Relations Exhibit 8.1.3    Form
of Compliance Certificate Exhibit 8.1.4    Form of Borrowing Base Certificate
Exhibit 8.2.3    Existing Indebtedness Exhibit 8.2.5    Permitted Liens Exhibit
8.2.12    Permitted Investments Exhibit 8.3    Financial Covenants

 

List of Exhibits and Schedules